 

MASTER FACILITY LICENSE AGREEMENT

 

This Master Facility License Agreement (this “Agreement”) is between LAF Canada
Company, an entity organized under the laws of Nova Scotia (“Licensor”), and
Novo Healthnet Limited, Inc. an Ontario corporation (“Licensee”). Licensor and
Licensee are each sometimes referred to in this Agreement as a (“Party”) and
collectively as the (“Parties”). This Agreement shall be effective as of
September 24, 2019 (such date, the “Effective Date”).

 

Licensor is engaged in the business of operating facilities at which it provides
health club services to individuals who have executed membership agreements with
Licensor or who are otherwise authorized by Licensor to access such facilities
(such individuals, as determined solely by Licensor, “Members”).

 

Licensee is engaged in the business of providing physical therapy and ancillary
health services, and identifying third parties to be approved by Licensor (as
approved, “Sublicensees”) to provide such services in certain of Licensors
facilities, as designated herein.

 

The Parties therefore agree as follows:

 

1. Licenses.

 

1.1. Grant by LMA and Facility License Agreement. It is acknowledged that, from
time to time as set forth herein or as the Parties otherwise agree, Licensee may
wish to identify Sublicensees to provide certain services in facilities operated
by Licensor, and Licensor may (subject to the satisfaction of any reasonable due
diligence requests) desire to grant to such Sublicensees the right to do the
same. In such an event, the Parties agree that: (a) for each Facility (as
defined below), with the exception of the Initial Licenses (as defined and as
set forth below), the Parties will execute a location memorandum agreement in
substantially the form attached hereto as exhibit A-1 (each such fully-executed
memorandum, an “LMA”), and (b) for each Sublicensee, Licensee will execute a
Facility License Agreement in substantially the form attached hereto as exhibit
A-2 (a “Facility License Agreement”), it being understood and agreed that each
LMA and/or Facility License Agreement may set forth additional terms and
conditions with respect to the provision of Services in any particular Service
Area. Each Facility License Agreement shall be subject to Licensor’s prior
written approval, which approval may be withheld in Licensor’s sole and absolute
discretion. Upon the execution of the applicable LMA and Facility License
Agreement, Sublicensee shall have the right, subject to the terms hereof, to (A)
occupy and use, on an exclusive basis, for the purposes of providing the
Services (as defined in section 5.2.1), within the Licensor facility identified
in such LMA (such a facility, a “Facility”), in an area of space specified in
such LMA (such a specified area, a “Service Area”); (B) access and use, on a
non-exclusive basis, for the purpose of providing the Services, the Facility’s
Equipment and a Pool Lane (as defined below); and (C) use, on a non-exclusive
basis, such Facility’s common areas (e.g., the lobby and reception area) solely
as necessary to access the Facility’s Service Area, Equipment and a Pool Lane
(any such license granted by an LMA, including each of the Initial Licenses
described in section 1.2, a “License”). For the avoidance of doubt, as between
the Parties, this Agreement will govern the construction, opening and provision
of Services in each Service Area and the execution of each LMA shall also
subject the construction, opening, and provision of Services in each Service
Area to the terms and conditions of this Agreement. For the further avoidance of
doubt, an LMA must be executed by the Parties for each License other than the
Licenses set forth on schedule 1.2, and each LMA shall grant a separate License
for the particular Facility identified therein.

 

 1 

 

 

1.1.1 Direct Provision of Services by Licensee. In the event that Licensee
desires to provide Services directly (as opposed to a Sublicensee providing
Services) within a Services Area, a Facility License Agreement need not be
executed for such License; however, for the avoidance of doubt, in the event
Licensee provides such Services or assumes any obligations of a Sublicensee,
Licensee shall be considered a “Sublicensee” for the purposes of this Agreement
and all terms and provisions of this Agreement applicable to Sublicensees and
all terms and provisions of the applicable Facility License Agreement shall
apply to Licensee.

 

1.2. Initial Licenses. This Agreement grants separate Licenses for each of the
Licenses listed on schedule 1.2 (subject to the provisions in section 1.5
pertaining to Licensor’s revocation rights) without requiring an LMA to be
executed for such Licenses (hereafter, the Licenses listed on schedule 1.2 shall
be referred to as the “Initial Licenses”); provided, however, that the Initial
Licenses will only be in effect if Licensee has executed a Facility License
Agreement with the Sublicensee(s) who intend to provide Services with respect to
the Initial Licenses, and provided further, that Licensor reserves the right to
revoke certain Initial Licenses if the conditions set forth in section 1.5 are
not satisfied. The Parties agree that while additional Licenses may be granted
from time to time pursuant to section 1.1 above, this Agreement does not
obligate either Party to agree to any additional Licenses other than the Initial
Licenses.

 

1.3. No Tenancy Created. Licensee specifically covenants and agrees, for
Licensor’s benefit, and as a material condition of this Agreement, that neither
this Agreement nor any License granted hereunder nor any of Licensee’s rights in
connection herewith or therewith shall constitute a lease and that Licensee
shall not bring any action against Licensor or interpose any defense against
Licensor based upon the theory that this Agreement or any License granted
hereunder constitutes a lease; and Licensee expressly waives any substantive or
procedural rights that Licensee may have that are predicated upon the rights of
a tenant of real property. Notwithstanding anything in this Agreement to the
contrary, should this Agreement be deemed by any court, governmental authority,
or quasi-governmental authority to constitute or create a lease, then Licensor
shall have all of the rights and remedies of a Facility Owner of real property
available pursuant to applicable law.

 

1.4 Sublicensees.

 

1.4.1 Screening and Prior Consent. Prior to entering into any Facility License
Agreement for a Facility, Licensee must: (a) screen the prospective Sublicensee
to determine if the prospective Sublicensee meets the managerial, operational,
experience, quality, character and business standards established by Licensee
and those that may be specified by Licensor from time to time, (b) provide
Licensor with any and all information that Licensor reasonably requests in order
to evaluate the prospective Sublicensee, and (c) obtain Licensor’s written
consent of the prospective Sublicensee. Licensor will grant or withhold its
consent within 30 days after receipt of all information specified in this
section. Licensor will have no obligation to consent to any prospective
Sublicensee presented by Licensee, and its consent may be withheld in its sole
and absolute discretion.

 

1.4.2 Execution of Agreements. With respect to each Facility, Licensee will
enter into a Facility License Agreement with the applicable Sublicensee.
Licensee will ensure that Licensor receives a fully-executed copy of each
Facility License Agreement executed pursuant to this Agreement prior to any
Sublicensee opening for business at a Facility.

 

1.4.3 Sublicensee Information. During the Master Term, Licensee will provide to
Licensor any information relating to the any Sublicensee that Licensor
reasonably requests from time to time, including an up-to-date list of each
Sublicensee and the Facility at which each Sublicensee provides Services.

 

 2 

 

 

1.4.4 Termination of Facility License Agreement. If a Facility License Agreement
is terminated or a Sublicensee otherwise ceases to operate at a Facility prior
to the expiration or termination of the applicable License Term for any reason,
Licensee shall have the right, but not the obligation, to operate in place of
such Sublicensee at the applicable Facility in accordance with the terms of this
Agreement and the applicable LMA and Facility License Agreement until such time
as Licensee identifies a prospective Sublicensee that Licensor approves in
accordance with this section 1.4 to provide Services within the Service Area for
the remainder of the applicable License Term.

 

1.5 Development Obligation. Licensee commits to develop and open for business
within: (a) at least 4 of the Facilities listed on schedule 1.2 by December 31,
2019; and (b) beginning in the month of January 2020, at least 2 additional
Facilities listed on schedule 1.2 per calendar month until all of the Facilities
listed on schedule 1.2 have opened for business (the foregoing obligation, the
“Development Obligation”). In the event that Licensee fails to meet the
Development Schedule (regardless of the month in which such noncompliance with
the Development Schedule occurs), the Initial Licenses which Licensee has
developed and opened for business shall remain unaffected; however, Licensee
shall lose the right to develop the remaining Initial Licenses and Licensor
shall, within such Facilities, have the right to provide (or contract with a
third party to provide) services which may be competitive with Licensee’s
services.

 

1.6 Parent Guaranty. Licensee represents and warrants that it is a wholly-owned
subsidiary of Novo Integrated Sciences, Inc., a Nevada corporation (“Parent”).
Parent shall execute a guaranty (the “Parent Guaranty”) in a form approved by
Licensor whereby Parent will guaranty the full, unconditional, and prompt
performance of Licensee’s obligations hereunder (including the payment of all
fees and other amounts payable under the MFLA). For the avoidance of doubt, the
Parent Guaranty will guaranty the prompt payment and performance of Licensee’s
obligations with respect to all Licenses hereunder. The parties agree that the
Parent Guaranty shall remain in effect until the termination or expiration of
the Agreement.

 

2. Service Areas.

 

2.1. Tender of a Service Area. Following Licensor’s timely receipt of all monies
due to Licensor within three business days after the Grant Date of a License
(including, but not limited to, the deposits set forth in sections 4.3 and 4.4)
and provided that the LMA and Facility License Agreement for the applicable
Facility have been executed (a) Licensor shall deliver the applicable Service
Area in “AS IS” condition and with all faults (including, without limitation, as
subject to vibrations, odors, and noises from Licensor’s operations, and subject
to all applicable laws (including all zoning, municipal, county, provincial and
state laws, ordinances and regulations governing the Service Area and Facility)
and any easements, covenants or restrictions of record with respect thereto) and
with all mechanical systems that serve the Service Area (e.g., electrical, HVAC)
in good and working order (and Licensee agrees that the manner in which such
Facility as a whole is heated, ventilated and air conditioned by Licensor in the
ordinary course is sufficient for the operation of Licensee’s and the applicable
Sublicensee’s business in the applicable Service Area), and (b) Licensee and its
contractors shall be afforded access to the applicable Facility during its
normal business hours (unless otherwise agreed by Licensor) solely as necessary
to construct the Improvements to the corresponding Service Area, provided that
Licensee will (and will cause its contractors to) minimize any undue disruptions
to Licensor’s business during such periods of access.

 

 3 

 

 

2.2. Construction of a Service Area. With respect to each License granted
hereunder, unless the Parties otherwise mutually agree in the corresponding LMA,
the following shall apply: (a) Licensee shall be responsible for providing, at
the Facility subject to such LMA, a Service Area with only such mutually agreed
improvements and FF&E as are (i) set forth in a written, detailed construction
memorandum that shall include, inter alia, construction drawings, plans and
specifications and an estimated date of completing the construction of such
improvements and the installation of such FF&E (such improvements and FF&E, the
“Improvements”; such memorandum, in substantially the form attached hereto as
exhibit C, a “Construction Memorandum”; and such estimated date, an “Estimated
Completion Date”) or (ii) otherwise approved by Licensor in advance; (b)
Licensee’s construction and installation of such Improvements shall commence
promptly following (and no sooner than) the Grant Date of the applicable License
and Licensor’s (i) receipt of the fully-executed LMA and Facility License
Agreement for the applicable License, (ii) written approval of the Construction
Memorandum for such Facility (as evidenced by Licensor’s execution of such
Construction Memorandum), which approval Licensor may withhold if Licensee is in
default under or breach of this Agreement (including with respect to any other
License) and has failed to timely cure such default or breach if curable
hereunder; (iii) written approval of any and all general contractors engaged to
improve the Service Area (which contractors shall be licensed, insured,
non-union, possessing of good labor relations, and experienced in commercial
construction); (iv) receipt of copies of, or reasonably satisfactory evidence
that Licensee or the applicable Sublicensee has obtained, such licenses or
permits as are required by applicable law with respect to Licensee’s proposed
construction of and Licensee’s or the applicable Sublicensee’s operation of
business in the Service Area at such Facility (to the extent such licenses or
permits may be obtained prior to the commencement of construction and
installation of the Improvements); (v) receipt of any permits or approvals
(including, but not limited to, construction permits, building permits,
entitlement approvals or approvals necessary under Licensor’s premises lease for
the applicable Facility) required to construct the Improvements (or copies
thereof); and (vi) receipt of all monies then due to Licensor (including, but
not limited to, the deposits set forth in sections 4.3 and 4.4); and (c)
Licensee shall be responsible for 100% of the construction and installation
costs related to the Improvements (including, but not limited to, the costs of
any construction permits, building permits, entitlement approvals or approvals
necessary under Licensor’s premises lease for the applicable Facility. For the
avoidance of doubt, Licensee shall be solely responsible for equipping a Service
Area with any and all FF&E, for the costs of such FF&E and for any and all
expenses related to such FF&E, and after the Commencement Date of a License, any
and all upgrades to the corresponding Service Area will also be at Licensee’s
sole cost and expense and subject to Licensor’s prior written consent, and
except as may be expressly provided elsewhere in this Agreement, Licensor shall
not be required to repair or replace any broken or damaged items in a Service
Area. For the purposes hereof, “FF&E” shall mean any furniture, fixture, or
equipment that is not permanently attached to the building and which is
necessary or reasonable for Licensee’s or Sublicensee’s business, including, but
not limited to: seating, desks and chairs; storage and display shelves;
telephone systems, phones, accessories and cabling; televisions and monitors,
video equipment and connections; computer(s), server(s) with back-up systems,
terminals and screens; functional and decorative art, framed art, art objects,
mirrors and accessories; security systems; signage and branding; and other
equipment and incidentals. Notwithstanding the foregoing, Licensee agrees and
acknowledges that, unless otherwise noted in the applicable LMA, this Agreement
does not grant Licensee any ownership interest in any improvements, furniture,
fixtures and equipment owned by Licensor, whether located in a Service Area or
otherwise.

 

 4 

 

 

2.3. No Liens. Licensee shall not permit any mechanic’s, materialman’s or other
lien to any Service Area or Facility in connection with any labor, materials or
services furnished or claimed to have been furnished to a Service Area or
Facility, or in connection with any Improvements made, by or on behalf of
Licensee. If any such lien shall be filed against a Service Area or Facility,
Licensee shall cause the same to be discharged of record or bonded to the
reasonable satisfaction of Licensor. If Licensee shall fail to cause such lien
to be so discharged or bonded within 30 days after written notice of the filing
thereof, then, in addition to any other right or remedy of Licensor, Licensor
may, but shall not be obligated to, discharge the same by (a) paying the
claimant an amount sufficient to settle and discharge the claim, (b) posting a
release bond, or (c) taking such action as Licensor shall deem appropriate in
Licensor’s sole discretion. Licensee shall pay to Licensor, on demand, all costs
incurred by Licensor in settling and discharging any such lien (including
reasonable attorneys’ fees and bond premiums).

 

2.4. Completion of Improvements; Opening for Business. Prior to opening for
business in a Service Area, Licensee shall (a) notify Licensor in writing of the
completion of construction and installation of the Service Area’s Improvements
(such notice, a “Completion Notice”), (b) provide Licensor with written proof
that Licensee has fully paid any and all contractors for all work performed in
connection with the construction and installation of the applicable
Improvements, and (c) permit Licensor to inspect such Service Area to determine
whether the Improvements comply with the requirements of this Agreement and the
applicable Construction Memorandum. Within five business days after its receipt
of a Completion Notice, Licensor shall deliver written notice to Licensee that
either (i) identifies any defective, non-compliant or reasonably disapproved
work in the applicable Service Area (a “Disapproval Notice”) or (ii) approves of
the applicable Improvements (an “Approval Notice”). If Licensor delivers a
Disapproval Notice to Licensee, Licensee must remedy the work identified in such
Disapproval Notice and thereafter send Licensor another Completion Notice
notifying Licensor of the same, and upon receipt of such Completion Notice,
Licensor shall again have five business days to deliver a Disapproval Notice or
an Approval Notice to Licensee with respect to the Improvements. Notwithstanding
the foregoing, if within five business days after its receipt of a Completion
Notice, Licensor fails to deliver a Disapproval Notice or an Approval Notice,
then the applicable Improvements shall be deemed approved by Licensor (and such
failure shall not be deemed a breach or default). In no event may Licensee or a
Sublicensee open for business in a Service Area prior to the earlier of (A)
Licensee’s receipt of an Approval Notice or (B) five business days after
Licensee’s delivery of a Completion Notice to Licensor and not receiving a
Disapproval Notice with respect to the applicable Service Area. Further, in no
event shall Licensor’s failure to deliver a Disapproval Notice, or Licensor’s
delivery of an Approval Notice, constitute a waiver of any of Licensor’s rights
hereunder, including the right to enforce the terms and conditions of this
Agreement or the applicable Construction Memorandum, whether relating to
conditions that existed at the time of its receipt of a Completion Notice or
not.

 

2.5. Maintenance, Repairs and Alterations. Licensee shall, and shall ensure that
Sublicensees, at Licensee’s and Sublicensee’s sole cost and expense, maintain
each Service Area in a neat, first-class condition, and keep in good order,
condition and repair all FF&E therein, and all maintenance, repairs,
alterations, improvements, installations and modifications to the Service Area
shall be at Licensee’s or the applicable Sublicensee’s sole cost and expense.
Following the completion of construction and installation of the Improvements of
each Service Area, neither Licensee nor any Sublicensee shall make any further
alterations, improvements, installations or modifications to a Service Area
without Licensor’s prior written consent, which consent may be withheld in
Licensor’s sole and absolute discretion (any such approved alterations, etc.,
“Permitted Alterations”). Should Licensee or any Sublicensee make any
alterations, improvements, installations or modifications to a Service Area
without the prior written approval of Licensor, or use a contractor not
expressly approved by Licensor, Licensee or Sublicensee (as directed by
Licensor) shall remove the same and repair any damage occasioned by the
installation or removal of the same, at Licensee’s sole cost and expense upon
surrender of the Service Area, and, in addition, at any time during the
applicable License Term Licensor may require that Licensee or Sublicensee (as
directed by Licensor) remove any part or all of such unapproved alterations,
improvements, installations or modifications, and repair any damage occasioned
by the installation or removal of the same, at Licensee’s or the applicable
Sublicensee’s sole cost and expense. All Service Area alterations, improvements,
installations and modifications by Licensee or Sublicensees (including, without
limitation, any Permitted Alterations), and all repairs and replacements of
FF&E, shall be made and done in a good and workmanlike manner and be of good and
sufficient quality and material, and all such alterations, improvements,
installations and modifications (but not any FF&E) shall be the property of
Licensor and (if not required to be removed) shall remain upon and be
surrendered to Licensor with the Service Area at the termination or expiration
of the applicable License Term, except as otherwise provided herein. Licensor
will have access to each Service Area, including all storage areas therein,
other than areas containing “personal information” or “personal health
information” or “protected health information” as such terms are defined under
Canada’s Personal Information Protection and Electronic Documents Act
(“PIPEDA”), Ontario’s Personal Health Information Protection Act (“PHIPA”) and
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),
respectively (such information, “PHI”) to conduct inspections and undertake such
maintenance, repairs and alterations as Licensor deems necessary or desirable
upon 24 hours’ notice to Licensee. Licensee will supply Licensor with a key to
all lockable doors within each Service Area, including all storage areas other
than areas containing PHI, and shall cooperate fully with Licensor’s personnel
in the event that Licensor determines the need to access and inspect the
Services Area.

 

 5 

 

 

2.6. Suitability of Facilities and Service Areas. No representations, warranties
or covenants are made by Licensor regarding the present or future suitability of
any Facility or Service Area for the conduct of Licensee’s or Sublicensee’s
business therein, or that any Service Area or Facility meets current laws
governing the operation of Licensee’s or Sublicensee’s business or provision of
Services. By executing an LMA, Licensee acknowledges and agrees that Licensee
has satisfied itself by Licensee’s own independent investigation that the
Facility identified thereon is suitable for Licensee’s and the applicable
Sublicensee’s intended use and that the manner in which the Facility as a whole
is heated, ventilated and air conditioned by Licensor in the ordinary course of
Licensor’s business is sufficient for the operation of Licensee’s and the
applicable Sublicensee’s business and the provision of Licensee’s and the
applicable Sublicensee’s Services and accepts the Facility and its Service Area
in an “AS IS” condition and with all faults (including, without limitation, as
subject to vibrations, odors, and noises from Licensor’s operations, and subject
to all applicable laws (including all zoning, municipal, county, provincial and
state laws, ordinances and regulations governing the Service Area and Facility)
and any easements, covenants or restrictions of record with respect thereto).

 

3. Duration.

 

3.1. Master Term. Unless sooner terminated as provided herein, the term of this
Agreement shall begin as of the Effective Date and shall expire simultaneously
with the expiration or the earlier termination of the License Term (as defined
below) of the last remaining License granted hereunder (such term of this
Agreement, the “Master Term”). Upon the expiration or termination of this
Agreement, the Master Term shall automatically end and the rights of Licensee
granted hereunder and under any non-expired and non-terminated Licenses (and all
rights of all Sublicensees to occupy the Facilities) shall likewise terminate,
except as may otherwise be expressly provided herein.

 

 6 

 

 

3.2. License Term. The initial term of each License granted hereunder shall
begin on, and such grant shall be effective as of, such License’s Grant Date and
shall continue for a period of five years, unless sooner terminated as provided
herein (each such term, the “Initial License Term”). Each License’s Initial
License Term shall be subject to an option exercisable by Licensee to extend
such term for one additional consecutive period of five years (each such option,
an “Option”; each such additional period, an “Option Term”; and any Initial
License Term as the same may be extended by an Option Term, a “License Term”).
Provided that Licensee is not in default under or breach of this Agreement
(including with respect to any other License), and subject to the terms and
conditions hereof, Licensee may exercise an Option only by giving written notice
thereof to Licensor at least 90 days prior to the expiration of the applicable
Initial License Term, and if Licensee fails to notify Licensor of its exercise
of an Option by such deadline, said Option shall be of no force or effect.
Notwithstanding the foregoing or anything to the contrary herein, in no event
shall a License Term continue beyond (a) the then-current term of Licensor’s
premises lease for the applicable Facility (including any renewal terms, if
exercised) or (b) the termination or expiration of this Agreement.

 

3.3. License Grant Date. A License’s “Grant Date” shall be the date set forth in
the applicable LMA.

 

3.4. License Commencement Date. Without limiting the provisions of section 2.4,
a License’s “Commencement Date” shall be the earlier to occur of (a) the date on
which Licensee receives an Approval Notice with respect to the corresponding
Service Area, (b) the date that is five business days after the date on which
Licensee delivers a Completion Notice to Licensor (provided that Licensee has
not received within such period a Disapproval Notice with respect to the
applicable Service Area), (c) the date on which Licensee or the applicable
Sublicensee actually opens for business in such Service Area; or (d) the date
that is 120 days after the applicable Estimated Completion Date of the License
(or the date that is six months after the License’s Grant Date if the
Construction Memorandum fails to indicate an Estimated Completion Date).

 

4. Fees and Payments.

 

4.1. Monthly License Payment. With respect to each License granted hereunder,
for the period beginning as of the Commencement Date of such License and
continuing until the expiration or earlier termination of such License, Licensee
shall pay to Licensor, for the right to provide the Services at the Facility
subject to such License or to grant a license to a Sublicensee to do so, a
recurring monthly payment in the amount set forth on schedule 1.2 (for the
Initial Licenses) or in the corresponding LMA (for the Licenses other than the
Initial Licenses) (such payment, the “Monthly License Payment”). Such payments
shall be made monthly in advance, on the first day of each month (or the next
business day if the first day of the applicable month is not a business day) of
the applicable License Term, without offset or deduction. A Monthly License
Payment that is due with respect to any period during a License Term that is
less than one month shall be prorated based on the actual amount of days of the
calendar month involved. Monthly License Payments will not be refunded, in whole
or in part, upon any termination or expiration of this Agreement or at any other
time or under any other circumstances whatsoever except as expressly provided in
this Agreement. Monthly License Payments are subject to a periodic increase as
set forth in section 4.8. In the event that Licensee does not pay a Monthly
License Payment, Licensor shall have the right (but not the obligation) to
request the Monthly License Payment directly from the applicable Sublicensee,
and such Sublicensee shall be obligated to pay to Licensor such Monthly License
Payment directly upon demand by Licensor.

 

 7 

 

 

4.2. Monthly License Payment Abatement. Notwithstanding the provisions in
section 4.1 above and provided that Licensee is in compliance with all other
terms and conditions of this Agreement, in consideration of each License
hereunder: (a) the first full Monthly License Payment shall be abated in its
entirety, (b) the second and third Monthly License Payments shall be abated by
50%, and (c) the fourth and fifth Monthly License Payments shall be abated by
25%. For the purposes of clarity, if the first month of a License Term is a
partial month for which a prorated Monthly License Payment applies (as provided
in section 4.1), the prorated Monthly License Payment for such month shall not
be considered the first payment with respect to the abatement provision in this
section, but rather the Monthly License Payment for the immediately following
month shall be considered the first payment subject to abatement as provided in
this section.

 

4.3. First and Last Months’ Deposit. With respect to each License granted
hereunder, Licensee shall, within three business days after such License’s Grant
Date, pay to Licensor a non-refundable amount equal to the sum of two full
Monthly License Payments under such License; such payment will be maintained by
Licensor as a credit toward Licensee’s first full and last full (i.e.,
non-prorated) months’ Monthly License Payments due with respect to such License.
If a License’s Monthly License Payment increases during the Master Term,
Licensee shall, at the time of such increase, deposit with Licensor additional
money so that the total amount corresponding to the applicable License’s last
months’ Monthly License Payment held by Licensor pursuant to this section 4.3
equals the then-current amount of one Monthly License Payment due with respect
to such License.

 

4.4. Facility Equipment Deposit. With respect to each License granted hereunder,
Licensee shall, within three business days after such License’s Grant Date,
deposit with Licensor the sum of 50% of the Monthly License Payment under such
License as a deposit for such License (such deposit, the “Facility Equipment
Deposit”). The Parties both agree that this amount shall continue to be retained
by Licensor for Licensee’s faithful performance of Licensee’s obligations under
this Agreement. If Licensee fails to pay any payment or other charges due
hereunder, or otherwise defaults under or breaches any provision of this
Agreement, Licensor may use, apply or retain all or any portion of said deposit
(a) as payment for any sum (including any Monthly License Payment) due
hereunder, (b) as payment for any other sum that Licensor may become obligated
to pay by reason of Licensee’s default or breach hereunder or the default of any
Sublicensee or (c) to compensate Licensor for any loss or damage which Licensor
may suffer thereby. In addition, Licensor may use, apply or retain all or any
portion of any such Facility Equipment Deposit as payment for any out-of-pocket
costs incurred by Licensor in connection with approving a Construction
Memorandum, whether or not such Construction Memorandum is executed by Licensor.
If Licensor so uses or applies all or any portion of any such deposit, Licensee
shall, within five business days after written demand therefore, deposit cash
with Licensor in an amount sufficient to restore said deposit to the full amount
then required of Licensee. If a Monthly License Payment increases during the
applicable License Term, Licensee shall, at the time of such increase, deposit
with Licensor additional money so that the total amount corresponding to the
applicable License’s Facility Equipment Deposit held by Licensor pursuant to
this section 4.4 equals the then-current amount of 50% of one current Monthly
License Payment due with respect to such License. Licensor shall not be required
to keep any Facility Equipment Deposit separate from its general accounts. With
respect to each License granted hereunder, if Licensee has performed all of
Licensee’s obligations with respect to such License, said deposit, or so much
thereof as is not applied by Licensor as permitted hereunder, shall be returned,
without payment of interest or other increment for its use, to Licensee (or, at
Licensor’s option, to the last assignee, if any, of Licensee’s interest
hereunder) within 30 days after the expiration of the applicable License Term
and after Licensee and the applicable Sublicensee has vacated the applicable
Service Area and Facility. No trust relationship is created herein between
Licensor and Licensee with respect to said Facility Equipment Deposit.

 

 8 

 

 

4.5. Required Capital Expenditures. With respect to each License granted
hereunder, after the applicable Commencement Date, Licensee shall not be
responsible for any capital repairs, replacements or improvements to a Facility
that would be considered a “capital expenditure” under generally accepted
accounting principles (a “Capital Expenditure”) unless (a) Licensor is required
to make such Capital Expenditure as a direct result of or in order to comply
with any applicable laws (including, without limitation, compliance with the
Americans With Disabilities Act of 1990) and such Capital Expenditure is for
capital repairs, replacements or improvements to any portion of the applicable
Facility of which a Service Area is a part (in which case Licensee shall be
responsible for Licensee’s Share of the costs of such Capital Expenditure) or
(b) such Capital Expenditure is required solely as the result of Licensee’s or a
Sublicensee’s specific use of the Service Area at the applicable Facility (in
which case Licensee shall be wholly responsible for the costs of such Capital
Expenditure). In the event Licensee is responsible, in whole or part, for the
costs of a Capital Expenditure under this Agreement, Licensor shall provide
Licensee with 30 days’ prior written notice that Licensee shall be obligated to
pay such costs within 30 days after Licensee’s receipt of an invoice therefor.
As used in this Agreement, “Licensee’s Share” shall be determined by multiplying
the total costs of the Capital Expenditure by a fraction, the numerator of which
is the floor area of the applicable Service Area and the denominator of which is
the floor area of the applicable Facility (provided, however, that if such
Capital Expenditure relates solely to the Service Area, then Licensee’s Share
shall equal 100%). Licensee’s Share of a Capital Expenditure shall be paid
without any deductions, set-offs or counterclaims, and failure to pay such sum
shall carry the same consequences as Licensee’s failure to pay Monthly License
Payments when due.

 

4.6. Late Charges. Licensee acknowledges that late payment by Licensee to
Licensor of any Monthly License Payment or other sum due hereunder will cause
Licensor to incur costs not contemplated by this Agreement, the exact amount of
which will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges. Accordingly, if any Monthly
License Payment or other sum due from Licensee shall not be received by Licensor
or Licensor’s designee on or before the date that it is due, then, without any
requirement for notice to Licensee, Licensee shall pay to Licensor a late charge
equal to three percent of such overdue amount. In addition, if the payment is
more than three days late, interest in the amount of five percent per month, or
the maximum amount permitted by law, whichever is less, shall be due on the
overdue amount until full payment is received by Licensor or its designee. The
Parties hereby agree that such late charge and interest represent a fair and
reasonable estimate of the costs Licensor will incur by reason of late payment
by Licensee. For the avoidance of doubt, Licensor’s election to collect unpaid
Monthly License Payments (as set forth in section 4.1 above) shall not preclude
Licensor from collecting from Licensee the late charges set forth in this
section. Notwithstanding anything in this Agreement to the contrary, acceptance
of such late charge and interest by Licensor shall in no event constitute a
waiver of any default by Licensee with respect to such overdue amount, nor shall
it prevent Licensor from exercising any of its other rights or pursuing any
remedies available to it hereunder or in law or equity.

 

4.7. Taxes. In addition to the sums above, Licensee and Sublicensees will pay
all federal, provincial, state and local sales, value added, use, privilege and
excise taxes, all taxes on license fees and rental payments (if any) and all
similar taxes arising from Licensee’s and/or Sublicensee’s operations under this
Agreement prior to delinquency (excluding any taxes based upon Licensor’s net
taxable income and any real estate taxes to be paid by Licensor with respect to
a Facility). If such taxes are due based on the locality of a Facility subject
to a License hereunder, such taxes shall be paid by Licensee concurrently with
the other payments due under such License (e.g., with the monthly payments of
the Monthly License Payment). If any federal, provincial, state or local sales,
value added, use, privilege and excise taxes are due relating to Licensee’s or
Sublicensee’s business, then Licensee or the appropriate Sublicensee, as
applicable, will report the taxes directly to the applicable taxing authority.
Licensee and Sublicensees shall also pay prior to delinquency all taxes assessed
against and levied upon FF&E and all other personal property of Licensee and
Sublicensee contained in or about any Facility or Service Area and remit such
taxes directly to the applicable taxing authority.

 

 9 

 

 

4.8. Monthly License Payment Adjustment. Beginning on the first anniversary of
the Commencement Date of each License and on each one-year anniversary of such
date thereafter (each such date, an “Anniversary Date”), the amount of the
Monthly License Payment due each month under the applicable License shall be
increased by a sum equal to two percent of the then-current Monthly License
Payment amount (i.e., the Monthly License Payment amount due immediately prior
to the applicable Anniversary Date). Licensor shall compute the amount of the
applicable increase and provide written notice of the same to Licensee;
provided, however, that Licensor’s failure to provide such notice in a timely
manner shall not relieve Licensee of its obligation to pay such increased
amounts.

 

4.9. Payee Information; Miscellaneous. Licensee’s obligation to pay Licensor the
fees and payments described in this section 4 is not dependent on Licensee’s
receipt of any payments from any Sublicensees. All payments made pursuant to
this Agreement shall be made in Canadian Dollars and paid via preauthorized
debit agreement, as authorized in exhibit D, to LAF Canada Company at 3161
Michelson Drive, Suite 600, Irvine California 92612, Attention: Licensing
Department or as Licensor otherwise designates in writing to Licensee. The
Parties agree that all fees, payments, and deposit amounts set forth in this
section 4 reflect fair market value. No amounts paid to Licensor will be
refunded, in whole or in part, upon any termination of this Agreement or at any
other time or under any other circumstances whatsoever, except as expressly
provided in this Agreement, and there shall be no abatement of any of Licensee’s
payments due hereunder following a License’s Commencement Date, except as
expressly provided herein. Licensee may not, under any circumstances, set off,
deduct or otherwise withhold any payments, interest charges, late fees or any
other monies payable under this Agreement on grounds of Licensor’s alleged
non-performance of any obligations.

 

5. Operations.

 

5.1. Customers. Subject to the terms and conditions hereof, Sublicensees shall
have the right to provide the Services both to customers of Sublicensee’s
business who are Members and to customers who are not Members (and customers who
are not Members shall have no obligation to become Members in order to receive
the Services) (any such customers of Sublicensees, or guests of customers of
Sublicensees, “Customers”). Prior to being granted access to a Facility, each
Customer must present identifying materials documenting such Customer’s
affiliation with the applicable Sublicensee. Each Customer must remain under the
direct supervision of the applicable Sublicensee at all times while such
Customer is utilizing the Services, and all Customers will be subject to the
rules and regulations set forth by Licensor, or incorporated by reference, in
exhibit E hereto (the “License Rules and Regulations”), as well as any rules and
regulations posted in a particular Facility, all of which Licensor may modify
from time to time. Sublicensees shall require all Customers to sign a waiver and
release of liability in a form approved by Licensor prior, and as a
prerequisite, to receiving Services, and Sublicensees shall retain such waivers
executed by its Customers and provide complete copies thereof to Licensor upon
request. Until notified by Licensor of a change in the form of such waiver and
release of liability, Sublicensees shall require Customers to sign the form
attached hereto as attachment B to exhibit E.

 

 10 

 

 

5.2. Permitted Uses.

 

5.2.1. Service Area. With respect to each License granted hereunder, each
Sublicensee shall be permitted to offer, advertise, sell and provide to
Customers within the applicable Service Area only the services set forth on
exhibit B (such services, the “Services”), subject to the terms and conditions
hereof.

 

5.2.2. Equipment. With respect to each License granted hereunder, each
Sublicensee shall be permitted to make limited use of the fitness equipment
located outside of the Service Area at the Facility subject to such License
(collectively, the “Equipment”), provided that (a) such Equipment is not
otherwise in use or needed by Licensor, Members or Licensor’s other guests or
invitees, (b) Sublicensee does not cause any particular piece of Equipment to be
used continuously for more than 30 minutes, (c) each Customer remains under the
direct supervision of a Sublicensee-employed licensed physical therapist or
licensed physical therapist assistant at all times, (d) no more than three
Customers and three such Sublicensee personnel are using Equipment at any given
time and (e) Sublicensee returns all moveable Equipment to its proper location
within the Facility after each use.

 

5.2.3. Pool Lane. With respect to each License granted hereunder, Sublicensee
shall be permitted to use up to one lap lane of the Facility’s existing pool (if
any) a (“Pool Lane”) for the sole purpose of providing the Services, provided
that (a) Licensor’s pool-based group fitness classes are not in session, (b)
each Customer using the Pool Lane remains under the direct supervision of a
Sublicensee-employed licensed physical therapist or licensed physical therapist
assistant at all times, (c) no more than three Customers and three such
Sublicensee personnel are using the Pool Lane at any given time and (d) Licensee
ensures, at Licensee’s or Sublicensee’s sole cost and expense, that one
individual employed by Licensee or Sublicensee who is CPR and First Aid
certified by the American Red Cross, or other equivalent program, remains on
duty for the benefit and supervision of Sublicensee’s Customers in the pool
(unless applicable law requires a greater level of supervision for Sublicensee’s
Customers in the pool, in which case Licensee shall provide such greater
supervision at Licensee’s or Sublicensee’s sole cost and expense).

 

5.3. Prohibited Uses. Except as set forth in 5.2, exhibit B, or as otherwise
expressly permitted herein, Licensee and Sublicensee are prohibited from
engaging in any activities at any Facility without the prior written permission
of Licensor. Without limiting the foregoing, Licensee and Sublicensee are
expressly prohibited from offering, advertising, selling or providing any (a)
Personal Training or (b) memberships, or other means of access, to any Licensor
facilities (apart from memberships or access solely to Sublicensee’s business in
a Service Area). In addition, neither Licensee, any Sublicensee, nor any of
their agents, contractors, employees, representatives, Customers, guests or
invitees (together with Licensee, the “Licensee Parties”) shall have any right
to access or use any facilities, amenities or services in any Licensor facility
(including, without limitation, a Facility’s exercise equipment, workout floor,
racquetball courts, basketball courts, lobby chairs, “Kids Klub,” “Kids Klub”
restrooms, locker rooms, lockers, showers, saunas group fitness classes, towels,
pool, and spa), except as strictly necessary to access and use a Facility’s
Service Area or if such Licensee Party is a Member or has a current
Licensor-issued guest pass permitting access to or use of such facilities,
amenities or services. Notwithstanding the foregoing (i) Sublicensee’s employees
and Customers who are not Members may access a Facility’s locker rooms solely
for the limited purpose of using the restrooms therein and not for changing or
storing clothes or other uses, (ii) a Sublicensee employee who is a Member may
use a Facility’s facilities, amenities and services pursuant to the terms of
such person’s membership agreement with Licensor, but only during hours when
such person is not working or scheduled to work, in the Facility as an employee
of Sublicensee and (iii) a Customer who is a Member may use a Facility’s
facilities, amenities and services pursuant to the terms of such person’s
membership agreement with Licensor. Licensee or Sublicensee, as applicable,
shall inform all Licensee Parties of the foregoing restrictions in this section.
For the purposes of this Agreement, “Personal Training” means athletic training,
physical training, personal training or similar services (including, without
limitation, instruction, education, guidance, advice, training, counsel or
assistance with respect to bodybuilding, weight loss, figure development,
nutrition, diet, physical fitness, exercise, cardiovascular endurance,
flexibility, muscular strength or muscular endurance, as well as assessing
fitness needs, designing appropriate exercise regimens, and motivating clients
to achieve fitness goals) rendered on a one-on-one or small-group basis.

 

 11 

 

 

5.4. License Rules and Regulations. Licensee shall, and Licensee shall instruct
the other Licensee Parties (as applicable) to, observe and comply with the
License Rules and Regulations. Licensor reserves the right to modify the License
Rule and Regulations and adopt such other rules and regulations as Licensor may
deem necessary in Licensor’s sole and absolute discretion for the operation of
any Facility at any time; provided, however, that Licensor agrees to apply and
enforce the License Rules and Regulations in substantially the same manner that
it applies and enforces such License Rules and Regulations with respect to its
other customers and licensees. The License Rules and Regulations shall be
binding and conclusive on the Licensee Parties (as applicable) and are not
subject to a standard of reasonableness.

 

5.5. Business Hours. Sublicensee’s anticipated hours of operation at each
Service Area will be set forth in the applicable LMA. Each Sublicensee shall
post a sign, the form and content of which must be approved in writing by
Licensor, in each Service Area listing the hours that such Service Area is open
for business. Licensee agrees that neither it nor any Sublicensee shall have any
right of access to any Facility or Service Area when the Facility is not open
for business. Licensor will use commercially reasonable efforts to provide
Licensee as much advance notice as is practical if a Facility is not going to be
open for its normal business hours.

 

5.6. Parking. Licensee Parties (including all Sublicensees) shall abide by any
vehicle parking rules and regulations as set forth by Licensor relating to each
Facility. The Licensee Parties shall have the same rights and obligations to the
non-exclusive use of available parking at each Facility as are enjoyed by or as
are imposed on Licensor’s Members who use such Facility. Notwithstanding the
foregoing, Licensor reserves the right to be reimbursed by Licensee for any
parking fees that Licensor may be required to pay as a result of Licensee
Parties parking at the Facility.

 

5.7. No Nuisance. At each Facility subject to a License hereunder, Licensee
agrees that it, and each Sublicensee, shall conduct its business and control and
supervise the Licensee Parties in such a professional manner so as not to create
any nuisance or interfere with, annoy, or disturb (including, without
limitation, as a result of any picket, strike or labor dispute at or near the
Facility by Licensee’s or Sublicensee’s employees) Licensor’s operation of the
Facility or any of Licensor’s employees, Members, licensees or invitees.

 

5.8. No Disparagement; Cooperation. Licensee, Sublicensee, and their agents,
contractors, employees and representatives shall (a) not speak negatively to
Customers or Members (or prospective Customers or Members) about any of the
Licensor Parties, any other Licensor’s other licensees or any Licensor facility
(including any Facility), or in any way directly or indirectly make any remarks,
orally or in writing, whether to the media or via social media or otherwise,
that could reasonably be construed as disparaging of or intended to be harmful
to the business, business reputation or personal reputation of any of the
Licensor Parties or any such licensees, (b) not promote, at a Facility, any
health and fitness facilities that compete with Licensor, and (c) work
cooperatively with Licensor’s personnel.

 

 12 

 

 

5.9. Personnel. Licensee will remain active in overseeing the operation of
Sublicensee’s business in the Facilities. Licensee or Sublicensees (as
applicable) shall be responsible for providing all staffing necessary to provide
the Services. In connection with the development and operation of Sublicensee’s
business at a Facility, Licensor will have no responsibility or obligation with
respect to (a) hiring, training or supervising efficient, competent and
courteous employees of good character for the operation of the Sublicensee’s
business, (b) the terms of such employees’ employment and compensation or (c)
the proper training of such employees in the operation of Sublicensee’s
business. Licensee represents, warrants and covenants that all staff employed
by, or providing services to or on behalf of, Licensee or Sublicensee (as
applicable) are and will at all times be duly licensed and credentialed, to the
extent required by applicable law. Licensee will, and will cause each Licensee
Party, to abide by all laws while in the Facilities, including but not limited
to laws against harassment and discrimination, as well as all state and federal
labor laws. Licensee will, and will require each Sublicensee, to maintain all
legally required insurance (e.g. workers’ compensation and unemployment) and
benefits with regard to its employees, comply with all state and federal wage
and hour laws and pay all applicable state, federal and local payroll taxes.

 

5.10. Internet. Neither Licensee, Sublicensee, nor their agents, contractors,
employees or representatives shall install any Internet access, or access or use
any Licensor-provided Internet access available at a Facility, without the prior
written approval of Licensor’s Chief Information Officer, Principal IT Architect
or Director, IT Infrastructure.

 

6. Compliance.

 

6.1. Compliance with Laws. Licensee represents and warrants that attached hereto
as schedule 6.1 is a list of all licenses and permits that Sublicensee needs to
perform the Services at each Facility licensed hereunder. Licensee further
covenants to update schedule 6.1 as necessary to comply with the preceding
sentence. Notwithstanding the foregoing, Licensee shall, and shall cause each
Sublicensee to, obtain and maintain in good standing throughout Master Term all
licenses and permits that are legally required in connection with the conduct,
ownership, use, occupancy or operation of Sublicensee’s business and provision
of Sublicensee’s Services at each Facility, whether or not contained on schedule
6.1 hereto. Licensee covenants that it shall cause the agents, contractors,
employees and representatives of Licensee and Sublicensee to, at Licensee’s sole
cost and expense, comply with all applicable federal, provincial, state, county
and municipal laws, codes, rules, orders, requirements, ordinances and
regulations governing the operation of Sublicensee’s business and the provision
of Sublicensee’s Services in and about each Facility and Service Area
(including, without limitation, those requiring the licensure or certification
of Licensee, Sublicensee, or their agents, contractors, employees and
representatives and the provision of Services to Customers, as well as any
Payment Card Industry security standards, if applicable). Licensee shall ensure
that all Sublicensees conduct their business and provide their Services and
control and supervise their personnel in a lawful manner and shall not use or
permit the use of any Facility or Service Area in any manner that violates
applicable laws. Licensee shall be solely responsible for compliance with any
and all franchise laws (such as those pertaining to franchise sales,
registration, or disclosure) with respect to the Licensee-Sublicensee
relationship.

 

6.2. Certain Publicly Funded Programs. Licensee represents and warrants that
neither Licensee nor Sublicensees participate in, and covenants that neither
Licensee nor Sublicensees will enroll as a provider or otherwise participate in,
any state, provincial, federal or other publicly funded healthcare program
during the Master Term and will not submit any claims for reimbursement for any
of the Services to any state, provincial or federal healthcare program. Licensee
represents and warrants that neither Licensee nor Licensor are federal or
provincial “prime contractors,” “subcontractors” or “first-tier subcontractors,”
as such terms are defined in 41 C.F.R § 60-1.3, or Medicare Advantage “first
tier entities” or “downstream entities,” as such terms are defined in 42 C.F.R.
§ 422.2 or government contractors of any sort (any of the foregoing, a
“Government Contractor”). Licensee agrees further that it shall notify Licensor
immediately in the event that it determines or is informed by any government
agency that Licensee or any Sublicensee is a Government Contractor or if
Licensee or any Sublicensee intends to participate in any publicly funded
healthcare program.

 

 13 

 

 

6.3. No Referrals Required. The Parties expressly acknowledge that neither
Licensor nor any of its owners, directors, officers, agents, contractors,
employees or representatives are required or have been encouraged to refer
patients to Licensee or Sublicensee, and that any remuneration paid to Licensor
hereunder is not offered, paid, solicited or received with the intent of
inducing or encouraging the referral of patients or customers to Licensee or
Sublicensee. The Parties further expressly agree that (a) each Service Area does
not exceed that which is reasonable and necessary for the legitimate business of
Sublicensee in such Service Area and (b) the fees and other remuneration paid to
and received by Licensor hereunder (including, without limitation, Monthly
License Payments) (i) are set in advance, (ii) are consistent with fair market
value, (iii) have been negotiated as part of an arms-length transaction, (iv) do
not take into account the volume or value of any referrals or other business
generated between the Parties, nor do they include any additional charges
attributable to the proximity or convenience of either Party to the other as a
potential referral source, and (v) would be commercially reasonable even if no
referrals are made between Licensee and Licensor or their respective affiliates.

 

7. Exclusivity; Non-Competition; Non-Solicitation.

 

7.1. Exclusivity. Licensee acknowledges and agrees that it is not obtaining any
exclusive rights to operate at the Facilities; however, with respect to each
License granted hereunder, for as long as such License is in effect and
following the execution by the Parties of an LMA for a particular Facility and,
as applicable, the execution by Licensee and the applicable Sublicensee of a
Facility License Agreement for such Facility, Licensor shall not grant to any
third party the right to offer the Services at the Facility subject to such
License. Licensor reserves to itself all access and use rights relating to its
Facilities other than those expressly granted under this Agreement. Without
limiting the foregoing, Licensee acknowledges that, from time to time, Licensor
may arrange temporary promotions, sometimes involving third parties, to give
away items or services to Licensor’s Members or guests (which may include
Customers); however, Licensor shall not include a direct third-party competitor
of Licensee or the applicable Sublicensee in any such promotions at a Facility.
Licensor may, at Licensee’s request, but subject to Licensor’s sole discretion,
permit Licensee and Sublicensees to include promotions of Licensee’s and
Sublicensee’s Services during such temporary promotions. Any such promotions of
Licensee’s and Sublicensee’s Services shall comply with all applicable laws,
rules and regulations.

 

7.2. Non-Competition. At each Facility, Licensee, Sublicensee, and their agents,
contractors, employees and representatives at each Facility shall not sell,
advertise, offer or promote, orally or in any medium that now exists or that
exists in the future, any fitness club operator other than Licensor.

 

7.3. Non-Solicitation. During the Master Term and for a period of six months
thereafter, Licensee agrees not to solicit for hire any current or former
employee of Licensor and Licensor agrees not to solicit for hire any current or
former employee of Licensee. Notwithstanding the foregoing, a Party may solicit
or hire a current or former employee of the other Party (such soliciting or
hiring party, a “Hiring Party”) if such current or former employee (a) initiates
contact with the Hiring Party regarding possible employment or (b) responds to a
general advertisement for employment placed by the Hiring Party (including,
without limitation, any general advertisement for employment placed on the
Hiring Party’s website).

 

 14 

 

 

7.4. Member Contact. In no event will Licensee, Sublicensee, or their agents,
contractors, employees or representatives encourage any Member to disenroll
from, or to cancel or freeze such Member’s membership or other agreement for
personal training or other services with, Licensor to facilitate a sale or
continued provision of Services to such Member.

 

8. Insurance.

 

8.1. General Liability Insurance. Licensee shall, and shall cause each
Sublicensee to, at such party’s sole expense, obtain and keep in force during
the Master Term a policy of comprehensive general liability insurance in an
amount of not less than One Million Dollars ($1,000,000) per occurrence, and
with an aggregate of not less than Three Million Dollars ($3,000,000) of bodily
injury and property damage combined, or in such greater amounts as reasonably
determined by Licensor, provided that Licensee and each Sublicensee also
maintains throughout the Master Term an excess or umbrella liability policy in
an amount of not less than Two Million Dollars ($2,000,000) (which aggregate
amounts shall apply separately to each Facility and may not be combined with
other locations operated by Licensee or a Sublicensee without Licensor’s written
approval). Such policies shall each (a) insure Licensee and the Sublicensee and
name Licensor and each Facility’s premises owner (“Facility Owner”) as
additional insureds against liability arising out of the use, occupancy or
maintenance of each Service Area and Facility by the Licensee Parties, (b)
include a waiver of subrogation in favor of Licensor and each Facility Owner,
(c) be written as primary policy coverage and non-contributing with respect to
any coverage that Licensor or a Facility Owner may carry; and (d) have a
deductible or self-insured retention amount, as applicable, of not more than Ten
Thousand Dollars ($10,000).

 

8.2. Professional Liability Insurance. Licensee shall, and shall cause each
Sublicensee to, at such party’s sole cost and expense, obtain and keep in force
during the Master Term a policy of professional liability insurance in an amount
of not less than One Million Dollars ($1,000,000) per occurrence, and with an
aggregate of not less than Three Million Dollars ($3,000,000), or in such
greater amounts as reasonably determined by Licensor, which aggregate amounts
shall apply separately to each Facility and may not be combined with other
locations operated by Licensee or a Sublicensee without Licensor’s written
approval. Such policy shall (a) insure Licensee and the Sublicensee and name
Licensor and each Facility Owner as additional insureds against liability
arising out of the services provided by Sublicensee, (b) include a waiver of
subrogation in favor of Licensor and each Facility Owner, (c) be written as
primary policy coverage and non-contributing with respect to any coverage that
Licensor or a Facility Owner may carry, (d) have a deductible or self-insured
retention amount, as applicable, of not more than Ten Thousand Dollars
($10,000), and (e) include sexual abuse and molestation coverage within the
policy limits, if not covered under a policy described in section 8.1.
Notwithstanding the foregoing, and for the avoidance of doubt, if Licensee’s or
Sublicensee’s professional liability insurance policy does not permit the naming
of Licensor or a Facility Owner as additional insureds, in the event that
Licensor or a Facility Owner are named in a suit alleging losses that are
covered under Licensee’s or Sublicensee’s professional liability insurance
policy, Licensee shall indemnify and hold harmless Licensor and the Facility
Owner for such losses.

 

 15 

 

 

8.3. Workers’ Compensation and Employer’s Liability Insurance. Licensee shall,
and shall cause each Sublicensee to, at such party’s sole cost and expense, (a)
obtain and keep in force during the Master Term a policy of workers’
compensation insurance with respect to each Facility in compliance with
statutory limits in the state or province in which the Facility is located (but
in an amount not less than One Million Dollars ($1,000,000)), and (b) employer’s
liability insurance in an amount of not less than One Million Dollars
($1,000,000) per accident or disease, or greater if required by law, which
policies shall include a waiver of subrogation in favor of Licensor and the
applicable Facility Owner. If Licensee or Sublicensee is exempt from carrying
workers’ compensation with respect to a Facility, and if Licensee provides a
signed waiver of liability and acknowledgment in form and substance satisfactory
to Licensor concerning such lack of coverage, then Licensee shall not be
required to comply with the foregoing clause (a).

 

8.4. Automobile Insurance. If Licensee or Sublicensee transports any Customers
or other persons to or from a Facility, then Licensee shall, and shall cause
each Sublicensee to, at such party’s sole cost and expense, obtain and keep in
force during the Master Term a policy of automobile insurance (including owned,
non-owned and hired car coverage) in an amount of not less than One Million
Dollars ($1,000,000) combined single limit (each accident), or in such greater
amounts as reasonably determined by Licensor. Such policy shall: (a) insure
Licensee and name Licensor and each Facility Owner as additional insureds; (b)
include a waiver of subrogation in favor of Licensor and each Facility Owner;
(c) be written as primary policy coverage and non-contributing with respect to
any coverage that Licensor or a Facility Owner may carry; and (d) have a
deductible or self-insured retention amount, as applicable, of not more than Ten
Thousand Dollars ($10,000).

 

8.5. Construction Related. During the construction and installation of any
Improvements to any Service Area, Licensee shall obtain and keep in force (if it
is performing such work) and cause all of its contractor(s) that are performing
such work to obtain and keep in force insurance as specified in exhibit F
attached hereto.

 

8.6. Additional Policies. Licensee shall, and shall cause each Sublicensee to,
at such party’s sole cost and expense, obtain and keep in force during the
Master Term such other insurance policies in such coverage amounts as Licensor
may reasonably require Licensee or Sublicensee to maintain with respect to the
operation of Sublicensee’s business in a Facility. In the event that Licensor
requires such other additional insurance policies after the Effective Date,
Licensee shall have 60 days to comply with such additional requirements, and
shall provide Licensor with written proof thereof.

 

8.7. Insurance Policies. With respect to each License granted hereunder,
Licensee shall deliver to Licensor certificates evidencing the existence and
amounts of insurance required under sections 8.1 through 8.6, inclusive, prior
to Licensee’s (or any Sublicensee’s) occupancy of the applicable Service Area
(and in the case of insurance required under section 8.5, prior to the start of
the construction and installation of the applicable Improvements), and these
shall name LAF Canada Company, each Facility Owner or any other person or entity
designated by Licensor as an additional insured. Licensee shall also provide the
applicable additional insured endorsement(s) naming Licensor and the applicable
Facility Owner(s) as additional insureds. Such insurance policies shall be
issued from an insurer with a rating of “A” or better and a financial size
category of XI or greater in the latest edition of the A.M. Best key rating
guide, and such insurer shall be licensed to do business in the jurisdiction(s)
in which the Facilities are located. No policy required under this Agreement
shall be cancelled or subject to reduction of coverage or other modification
except after 30 days prior written notice to Licensor. Licensee shall, at least
30 days prior to the expiration of such policies, furnish Licensor with evidence
of renewals thereof. In the event that Licensor changes any insurance
requirements hereunder after the Effective Date or introduces additional
insurance requirements other than those set forth in this section 8, Licensee
shall have sixty 60 days to comply with such changed or additional requirements
and shall provide Licensor with written proof thereof. For the avoidance of
doubt, with respect to each Facility at which a Sublicensee operates, Licensee
agrees (a) to ensure that each such Sublicensee obtains insurance coverage of
the types and in the amounts required under sections 8.1 through 8.6, inclusive,
(b) that Licensor’s receipt of evidence of such coverage shall be a perquisite
of a Sublicensee entering, occupying or operating at a Facility, and (c) that
Licensee shall remain liable to Licensor for any failure of a Sublicensee to
obtain any such required coverage.

 

 16 

 

 

8.8. Additional Insureds, Loss Payees. For purposes of naming additional
insureds and loss payees under this section 8, Licensor’s names and addresses is
set forth below; each Facility Owner’s name and address shall be set forth in
the applicable LMA or separately provided by Licensor.

 

LAF Canada Company

3161 Michelson Dr., Suite 600

Irvine, California 92612

 

8.9. No Representation of Adequate Coverage. Licensor makes no representation
that the insurance coverage and amounts specified in this section 8 are adequate
to cover Licensee’s or any Sublicensee’s property or obligations under this
Agreement. Compliance with the above insurance requirements of this section 8
shall not limit the liability of Licensee hereunder.

 

8.10 Sublicensee’s Insurance. Licensee will strictly enforce each Sublicensee’s
obligation to maintain the required insurance for the applicable Facility under
the applicable Facility License Agreement.

 

9. Indemnification; Damages.

 

9.1. Indemnification By Licensee - General. Licensee shall, and shall cause each
Sublicensee to, defend, hold harmless and indemnify Licensor, each Facility
Owner, their respective affiliates, and such parties’ respective owners,
directors, officers, agents, contractors, employees and representatives
(together with Licensor, the “Licensor Parties”) from and against any and all
damages, losses, liabilities, obligations, claims, encumbrances, deficiencies,
costs and expenses, (including, without limitation, reasonable attorneys’ fees
and other costs and expenses incident thereto) (collectively, “Losses”)
suffered, sustained, incurred or required to be paid by any of the Licensor
Parties arising out of any claim relating to (a) any breach or non-fulfillment
of any representation, warranty or covenant made under this Agreement, an LMA,
or a Facility License Agreement by Licensee or any Sublicensee, (b) any bodily
injury or death of any person, or damage to real or tangible personal property,
arising from the use of a Facility or Service Area by Licensee, Sublicensee, or
their agents, contractors, employees or representatives, (c) the conduct of
Licensee’s or Sublicensee’s business or any activity, work or things done,
permitted or suffered by any of the Licensee Parties in or about any Service
Area, Facility, or elsewhere, (d) any act or omission of any of the Licensee
Parties, (e) any claims by any Sublicensee against any Licensor Parties,
including, without limitation, those relating to a breach by Licensee of this
Agreement, any LMA, any Facility License Agreement or any other agreement
between Licensee and any Sublicensee, or relating to Licensee’s conduct toward a
Sublicensee, (f) any Losses as defined under a Facility License Agreement; and
(g) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, losses, damages, liabilities and reasonable legal and other
expenses incident to the foregoing (any such claim relating to the foregoing (a)
through (g), a “Claim”). For the avoidance of doubt, Licensor need not have
first paid for any Losses in order to be indemnified hereunder.

 

 17 

 

 

9.2. Indemnification By Licensee - Special. It is the intent and understanding
of the Parties that Licensor is not and will not become as a result of entering
into the transactions contemplated hereunder either a Government Contractor or
subject, as a business associate or otherwise, to HIPAA, or any applicable
federal and provincial privacy, personal information or personal health
information laws, including PIPEDA and PHIPA, or a custodian of PHI under any
such legislation. In addition, Licensee shall not, and it shall cause its
Licensee, Sublicensees, and their agents, contractors, employees,
representatives not to, disclose or otherwise provide to any Licensor Party any
PHI or direct or instruct any current or prospective Customer or government
agency to deliver any mail to the Facility that may contain PHI. However, for
Licensor’s benefit, and as a material condition to this Agreement, Licensee
specifically covenants and agrees that it shall indemnify, defend and hold
harmless the Licensor Parties from and against any and all Losses suffered,
sustained, incurred or required to be paid by any of the Licensor Parties
arising from any inquiry, investigation, audit, compliance evaluation,
allegation, claim, charge, determination, finding or other similar action by a
government agency (including, without limitation, the Department of Labor’s
Office of Federal Contract Compliance Programs, the Department of Health and
Human Services, the Centers for Medicare & Medicaid Services, the Privacy
Commissioner of Canada, or the Information and Privacy Commissioner of Ontario)
alleging or otherwise concerning Licensor’s or Licensee’s performance, or actual
or alleged status, as a Government Contractor or related to Licensee’s or
Licensor’s actual or alleged compliance or non-compliance under PIPEDA, PHIPA,
HIPAA or any other privacy, personal information or personal health information
legislation in connection with this Agreement (any such inquiry, investigation,
etc., a “Special Claim”).

 

9.3. Indemnification by Licensor; No Waiver by Licensee. Notwithstanding the
foregoing, no provision of this Agreement shall operate to waive any claim that
Licensee has or may have against Licensor for or on account of the willful
misconduct or gross negligence of Licensor, and Licensor shall defend, indemnify
and hold harmless Licensee from and against any and all Losses suffered,
sustained, incurred or required to be paid by Licensee arising from any
third-party claim relating to the willful misconduct or gross negligence of
Licensor.

 

9.4. Indemnification Procedures.

 

9.4.1. Claim Notices. A Party seeking indemnification hereunder (the
“Indemnified Party”) shall deliver to the other Party (the “Indemnifying Party”)
a written notice of any Claim or Special Claim for which the Indemnified Party
intends to base a request for indemnification hereunder (such notice, a “Claim
Notice”); provided, however, that an Indemnified Party’s failure to provide a
Claim Notice shall not relieve the Indemnifying Party of any liability that it
may have to the Indemnified Party hereunder. Each Claim Notice must contain a
description of the Claim or Special Claim, as applicable, and the nature and
amount of the related Losses (to the extent that the nature and amount of such
Losses are known at the time), and an Indemnified Party shall furnish promptly
to the Indemnifying Party copies of all reasonably necessary papers and official
documents received in respect of any such Losses (unless the disclosure of such
materials is prohibited by confidentiality obligations or applicable law).

 

 18 

 

 

9.4.2. Indemnifying Party’s Duty to Defend. An Indemnifying Party’s duty to
defend under this section 9 shall apply immediately, regardless of whether the
Indemnified Party has paid any sums or incurred any detriment arising out of or
relating, directly or indirectly, to the Claim or Special Claim giving rise to
the Claim Notice. Further, an Indemnifying Party shall, within 30 days after
receiving a Claim Notice, send written notice to the Indemnified Party
acknowledging the Indemnifying Party’s responsibility for the defense of the
Claim or Special Claim referenced therein (any such claim so acknowledged by an
Indemnifying Party, an “Indemnified Claim”) and shall thereafter undertake,
conduct and control, through reputable independent counsel of its own choosing
(which the Indemnified Party shall find reasonably satisfactory), at the
Indemnifying Party’s sole cost and expense, the settlement or defense thereof.
In addition, the Indemnifying Party shall, upon the Indemnified Party’s request
from time to time, inform the Indemnified Party of all material developments and
events relating to such matters. With respect to any such Indemnified Claim, the
Indemnified Party (a) shall fully cooperate, in a good faith and commercially
reasonable manner, with the Indemnifying Party in connection therewith and (b)
may employ, at any time, separate counsel to represent it, provided that in such
case the Indemnifying Party shall be solely responsible for the costs and
expenses of any such separate counsel.

 

9.4.3. Indemnified Party’s Assumption of Defense. Notwithstanding anything to
the contrary in this section 9, an Indemnified Party may, at its election,
defend an Indemnified Claim with counsel of its own choosing and without the
Indemnifying Party’s participation if (a) the Indemnified Claim is one for which
the Indemnified Party properly gave the Indemnifying Party a Claim Notice and
the Indemnifying Party fails to assume the defense or fails to prosecute the
defense or refuses to defend the Indemnified Claim, (b) the Indemnified Claim
seeks only an injunction or other equitable relief against the Indemnified
Party, (c) the Indemnified Claim includes a Special Claim or (d) the Indemnified
Party reasonably believes (i) that there are one or more legal or equitable
defenses available to it that are different from or in addition to those
available to the Indemnifying Party, (ii) counsel for the Indemnifying Party
could not adequately represent the interests of the Indemnified Party because
such interests could be in conflict with those of the Indemnifying Party or
(iii) the action or proceeding involves, or could have a material effect on, any
material matter beyond the scope of the indemnification or defense obligations
of the Indemnifying Party. If an Indemnified Party assumes control of the
defense, the Indemnifying Party shall reimburse the Indemnified Party promptly
and periodically for the actual, documented costs incurred in defending against
the Indemnified Claim (including reasonable attorneys’ fees and expenses) and
remain responsible to the Indemnified Party for any Losses for which it has an
indemnification obligation under this section 9.

 

9.4.4. Settlement of Claims. With respect to any Indemnified Claim for which an
Indemnifying Party has assumed control of the defense, the Indemnifying Party
shall give prompt written notice to the Indemnified Party of any proposed
settlement, compromise or consent to the entry of any judgment of such claim,
and an Indemnifying Party may not, without the Indemnified Party’s prior written
consent (which shall not be unreasonably withheld, conditioned or delayed),
settle or compromise any such claim or consent to the entry of any judgment
regarding such claim unless such settlement, compromise or consent (a) includes
an unconditional release of the Indemnified Party from all liability arising out
of such claim, (b) does not contain any admission or statement suggesting any
wrongdoing or liability on behalf of such Indemnified Party and (c) does not
contain any equitable order, judgment or term (other than the fact of payment or
the amount of such payment) that in any manner affects, restrains or interferes
with the business of the Indemnified Party. Similarly, an Indemnified Party may
not, without the Indemnifying Party’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed), settle or compromise any
Indemnified Claim or consent to the entry of any judgment regarding such claim
unless (i) such claim is one for which the Indemnified Party properly delivered
a Claim Notice and the Indemnifying Party failed to assume the defense or failed
to prosecute such defense or refused to defend such claim under this section 9,
(ii) such claim is a Special Claim or (iii) such settlement, compromise or
consent (A) includes an unconditional release of the Indemnifying Party from all
liability arising out of such claim, (B) does not contain any admission or
statement suggesting any wrongdoing or liability on behalf of the Indemnifying
Party, and (C) does not contain any equitable order, judgment or term (other
than the fact of payment or the amount of such payment) that in any manner
affects, restrains or interferes with the business of the Indemnifying Party.

 

 19 

 

 

9.5. Damages. Licensee, as a material part of the consideration to Licensor,
hereby assumes all risk of damage and injury to the persons and property of the
Licensee Parties while the same are in, upon or about any Facility or Service
Area, arising from any cause (and Licensee hereby waives all claims in respect
thereof against the Licensor Parties), except to the extent such damage or
injury results from the gross negligence or more culpable act or omission of
Licensor. Licensee shall be liable for any and all damage to a Service Area or
Facility caused by any of the Licensee Parties, except if such damage is caused
by a Licensee Party in her capacity as a Member.

 

9.6. Exemption of Licensor from Liability. Except as may be expressly provided
herein, all property kept, stored or maintained in any Service Area or any
Facility or elsewhere by Licensee or any Sublicensee shall be so kept, stored or
maintained at the sole risk of such party. Licensee agrees that, except as may
be expressly provided herein, no Licensor Party shall be liable for loss, damage
or injury (a) to Licensee’s or any Sublicensee’s business or any loss of income
therefrom, or to the goods, merchandise, products or other property of any of
the Licensee Parties or to any other person in or about any Service Area or
Facility or elsewhere (b) to any Licensee Party, whether such loss, damage or
injury is caused by or results from theft, fire, steam, electricity, gas, water
or rain, or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause, whether said loss, damage or injury results from
conditions arising upon a Service Area or upon other portions of a Facility, or
from other sources or places, or from new construction or the repair, alteration
or improvement of any part of any Service Area or Facility or of the equipment,
fixtures or appurtenances applicable thereto, and regardless of whether the
cause of such loss, damage or injury or the means of repairing the same is
inaccessible or (c) arising from any act or neglect of any Licensor Party or any
other licensee, occupant or user of any Licensor facility or portion thereof or
as a result of the failure of Licensor to enforce the provisions of any other
agreement of any other licensee, occupant or user of such facility.

 

10. Default. The occurrence of any one or more of the following events shall
constitute a material default by Licensee under this Agreement (a “Default”):

 

10.1. Failure to Make Payments When Due. The failure by Licensee to pay any
Monthly License Payment or any other payment required to be made by Licensee
hereunder, as and when due, where such failure shall continue for a period of
five days after written notice thereof from Licensor to Licensee, shall
constitute a Default.

 

10.2. Insolvency. Licensee shall be in Default following (a) the making by
Licensee of any general arrangement or general assignment for the benefit of
creditors, (b) Licensee becoming a “debtor” as defined in 11 U.S.C. §101 or any
successor statute thereto (unless, in the case of a petition filed against
Licensee, the same is dismissed within 60 days), (c) the appointment of a
trustee or receiver to take possession of substantially all of Licensee’s assets
located at a Facility or of Licensee’s interest in this Agreement, where
possession is not restored to Licensee within 30 days or (d) the attachment,
execution or other judicial seizure of substantially all of Licensee’s assets
located at a Facility or of Licensee’s interest in this Agreement, where such
seizure is not discharged within 30 days. Default under this section 10.2 shall
be deemed a non-curable Default for which Licensor shall have the right to
terminate this Agreement immediately upon written notice of Default to Licensee.

 

 20 

 

 

10.3. Cross Default. The breach or default by Licensee under any other agreement
with Licensor (beyond the applicable cure period, if any) including, without
limitation, any LMA, shall constitute a Default.

 

10.4. Breach of Specified Provisions. The breach of any of the covenants,
conditions or provisions of 5.3 (“Prohibited Uses”), 5.7 (“No Nuisance”), 5.8
(“No Disparagement”), 6.2 (“Certain Publicly Funded Programs”), 7.2
(“Non-Competition”), 7.4 (“Member Contact”), 8 (“Insurance”), 11.2.1
(“Surrender”), 14 (“Hazardous Materials”), 15 (“Non-Disclosure”) or 16.7
(“Assignment”) shall constitute a Default. A Default under this section 10.4
shall be deemed a non-curable Default for which Licensor shall have the right to
terminate this Agreement immediately upon written notice of Default to Licensee.

 

10.5. Breach of Other Provisions. The breach of any of the terms, provisions or
conditions of this Agreement other than those described in this section 10,
where such breach continues for a period of five days after written notice
thereof from Licensor to Licensee, shall constitute a Default; provided,
however, that if the nature of such breach is such that more than five days are
reasonably required for its cure, then Licensee shall not be deemed to be in
Default under this section 10.5 if Licensee commences such cure within said
five-day period and thereafter diligently prosecutes such cure to completion.

 

10.6. Failure to Construct. The failure of Licensee to commence construction and
installation of a Service Area’s Improvements within 90 days after the
applicable License’s Grant Date shall constitute a Default. In addition,
Licensee’s failure to complete a Service Area’s Improvements within 120 days
after the applicable Estimated Completion Date (or within six months after the
License’s Grant Date if the Construction Memorandum fails to indicate an
Estimated Completion Date) shall constitute a Default (it being understood that
a Service Area’s Improvements shall be deemed “complete” when Licensee receives
an Approval Notice, which shall not be unreasonably withheld or delayed, or
fails to receive such a notice within five business days after receiving a
Completion Notice and does not in the interim receive a Disapproval Notice, with
respect to such Service Area). Default under this section 10.6 shall be deemed a
non-curable Default for which Licensor shall have the right to terminate the
License granted with respect to the applicable Facility immediately upon written
notice of Default to Licensee.

 

10.7. Failure to Operate. The failure of Sublicensee to commence operations at a
Service Area within 30 days after the applicable License’s Commencement Date
shall constitute a Default. Default under this section 10.7 shall be deemed a
non-curable Default for which Licensor shall have the right to terminate the
License granted with respect to the applicable Facility immediately upon written
notice of Default to Licensee.

 

10.8. Abandonment. The vacation or abandonment of any Service Area by Licensee
and Sublicensee, where such vacation or abandonment is not permitted in advance
in writing by Licensor, shall constitute a Default. For the purposes hereof,
vacation shall mean the failure by Licensee and Sublicensee to occupy the
applicable Service Area continuously during the minimum hours of operation set
forth in the applicable LMA (or, if no minimum hours are specified in such LMA,
for at least six hours per day, six days per week) for a continuous period of
seven days or more or for a total of 21 days or more in any one-year period at
the applicable Facility (excluding in the event of Licensee’s failure to operate
as a result of war, strike, natural disaster or other act of God), whether or
not the Monthly License Payment is paid. Default under this section 10.8 shall
be deemed a non-curable Default for which Licensor shall have the right to
terminate the License granted with respect to the applicable Facility
immediately upon written notice of Default to Licensee.

 

 21 

 

 

10.9. General or Facility Default. Any Default under sections 10.1 through 10.5
shall be deemed a “General Default” (in which case Licensor may terminate this
Agreement and all Licenses hereunder). Any Default under section 10.6, 10.7 or
10.8 shall be deemed a “Facility Default” (in which case Licensor may terminate
only the License granted with respect to the applicable Facility or Facilities).
Any Default under section 10.5 shall be deemed a Facility Default (with respect
to each applicable Facility) if such default pertains solely to one or more
particular Facilities (but not to all Facilities) and a General Default if such
default pertains to all Facilities.

 

10.10 Facility License Agreement Default. The occurrence of any of the following
events shall be considered a “Facility License Agreement Default”, upon which
(except as limited by applicable law), Licensor may require Licensee to
terminate the Facility License Agreement of any Sublicensee at a Facility,
without penalty, upon delivery of written notice to Licensee:

 

10.10.1. A Sublicensee offers for sale at the Facility subject to such Facility
License Agreement any item or service not authorized by Licensor and fails to
come into full compliance within three business days after written notice
thereof from Licensor.

 

10.10.2. A Sublicensee fails to comply with Licensor’s Rules and Regulations
within three business days after receiving written notice thereof from Licensor.

 

10.10.3. A Sublicensee violates the obligations of confidentiality,
non-disclosure, or non-disparagement set forth in the applicable Facility
License Agreement.

 

10.10.4. A Sublicensee defaults under, breaches or fails to perform any other
material provision of this Agreement or the applicable Facility License
Agreement or any agreement relating to the operation of its business at the
applicable Facility, provided that such default, breach or failure continues for
10 days after Licensor provides written notice thereof to Licensee of such
failure.

 

11. Termination.

 

11.1. Grounds for Termination. In addition to any grounds for termination
provided for elsewhere in this Agreement, this Agreement or an individual
License granted hereunder, as applicable, may be terminated as follows:

 

11.1.1. Intentionally Omitted.

 

11.1.2. For Cause. Upon the occurrence of a General Default, Licensor may
terminate this Agreement (and all Licenses granted hereunder) by providing
written notice thereof to Licensee. Upon the occurrence of a Facility Default,
Licensor may terminate the applicable License by providing written notice
thereof to Licensee. Licensor may also terminate this Agreement (and all
Licenses granted hereunder) by providing written notice thereof to Licensee in
the event of: (a) three or more Facility Defaults by Licensee within any
12-month period, or (b) three or more Facility License Agreement Defaults by the
same Sublicensee.

 

11.1.3. Cessation of Business by Licensor. In the event of a Facility’s Closure,
the corresponding License for that Facility shall automatically terminate. For
the purposes hereof, “Closure” means that (a) Licensor has elected to
permanently and completely cease doing business at a Facility (it being
understood that this Agreement shall in no way restrict Licensor’s ability to
make such election) or (b) Licensor has completely ceased doing business at the
Facility for a continuous period of at least 30 days, other than for purposes of
repairing, remodeling or renovating the Facility or as a result of terrorism,
fire, act of God, governmental act or failure to act, riot, picket, strike,
labor dispute, breakdown, accident or any other cause beyond Licensor’s control
(whether similar or dissimilar to the foregoing events). Licensor will provide
Licensee with at least 30 days’ prior notice of the intended Closure of a
Facility.

 

 22 

 

 

11.1.4. Termination or Expiration of Premises Lease. In the event of the
termination or expiration of Licensor’s premises lease for a Facility, the
corresponding License for that Facility shall automatically terminate.

 

11.1.5. Licensor’s Inability to Secure Permits. In the event that Licensor is
unable to secure any permit, consent or approval (including, but not limited to,
any entitlement approval, building permit, construction permit, variance,
approval or consent by a Facility Owner, etc.) that requires application by
Licensor (as opposed to Licensee), Licensor may terminate the corresponding
License upon written notice to Licensee. For the avoidance of doubt (a) Licensor
shall in good faith diligently endeavor to secure all such permits and approvals
and (b) if for any reason Licensor cannot secure any such permit, approval,
etc., Licensor shall not be subject to any liability therefore, nor shall the
validity of this Agreement or the obligations of the Parties hereunder be
affected, but in such case, Licensor will refund to Licensee its deposits and
payments (if any) provided with respect to the applicable License under sections
4.3 and 4.4 (or so much thereof as is not applied or retained by Licensor as
permitted hereunder).

 

11.1.6. Licensee’s Failure to Obtain Approvals. In the event that Licensee fails
to provide, within 90 days after the execution of an LMA, reasonably
satisfactory evidence that Licensee or Sublicensee, as applicable has obtained
such licenses or permits as are required by applicable law with respect to
Sublicensee’s proposed operation of business in the applicable Service Area (to
the extent such licenses or permits may be obtained prior to the commencement of
construction of the Service Area’s Improvements), Licensor may terminate the LMA
immediately by delivering written notice to Licensee. For the avoidance of doubt
(a) Licensee or Sublicensee, as applicable, shall in good faith diligently
endeavor to obtain such licenses or permits before the expiration of such 90-day
period and (b) if for any reason Licensee or Sublicensee cannot secure any such
license or permit, Licensee shall not be subject to any liability therefore, nor
shall the validity of this Agreement or the obligations of the Parties hereunder
be affected, but in such case, Licensor will refund to Licensee its deposits and
payments (if any) provided with respect to the applicable License under sections
4.3 and 4.4 (or so much thereof as is not applied or retained by Licensor as
permitted hereunder).

 

11.1.7. Certain Changes in Law; Special Claim. It is the intent of the Parties
to structure and implement this Agreement in accordance with all applicable
laws. If Licensor determines that this Agreement or the Services provided by
Licensee or a Sublicensee violate, or present a substantial risk of violating,
any law or industry standard or guideline or that compliance thereunder would
cause Licensor to incur expenses not expressly contemplated hereunder, or if
Licensor learns of or there occurs any change in any law or guidance or
government agency interpretation of the same that results, or presents a
substantial risk of resulting, based on Licensor’s sole determination, in
Licensor becoming a Government Contractor or Licensor becoming subject to
PIPEDA, PHIPA or HIPAA, or impacting the Services to be provided or
Sublicensee’s ability to provide Services at the Facilities, then Licensor shall
have the right to terminate this Agreement (or the particular License(s) at
issue) immediately upon written notice to Licensee. In addition, upon the
occurrence of a Special Claim, Licensor may terminate this Agreement (and all
Licenses granted hereunder) by providing written notice to Licensee.

 

 23 

 

 

11.1.8. Demand by Facility Owner. In the event a Facility Owner, or a third
party with rights under any document affecting title to the applicable real
property, requires Licensor to cease offering, or to cause Sublicensee to cease
offering, some or all of the Services, Licensor shall have the right to
terminate this Agreement (or the particular License(s) at issue) immediately
upon written notice to Licensee.

 

11.1.9. Change of Control. In the event of a transfer or sale of all or
substantially all of Licensor’s assets used in the operation of a Facility, or
in the event of a merger, consolidation, change in control or similar
transaction involving a Facility, Licensor (or its successors or assigns) may
terminate the applicable License(s) by providing 60 days’ written notice thereof
to Licensee.

 

11.2. Consequences of Termination, Expiration.

 

11.2.1. Surrender. In the event a License expires or terminates, the following
shall apply: (a) Licensee shall, at its sole cost and expense, cause each
Sublicensee to surrender the applicable Services Area and immediately remove all
of Sublicensee’s FF&E, signs, personal belongings, materials, merchandise, goods
and products from the Facility subject to such License, repair any damage
occasioned by the same or caused by any Licensee Parties, leave the applicable
Service Area in the same condition as received, ordinary wear and tear and
Permitted Alterations excepted, clean and free of debris, and vacate the
Facility (it being understood that any damage or deterioration of the Service
Area shall not be deemed ordinary wear and tear if the same could have been
prevented by good maintenance practices by the applicable Sublicensee, and
provided that Licensor reserves the right to specify in any written approval of
any Permitted Alterations that the same must be removed by Licensee upon
surrender of the applicable Service Area); (b) except strictly as necessary to
comply promptly with (a), Licensee’s and Sublicensee’s right to provide Services
at, and its right of access to, the applicable Facility shall terminate; (c)
Licensee shall immediately pay to Licensor all monies due to Licensor under the
expiring or terminating License through the date of such expiration or
termination (including, without limitation, all Monthly License Payments then
due, and including any prorated fees for the month in which such expiration or
termination occurred); (d) Licensee shall cause each Sublicensee to issue any
and all refunds that may be owed to Customers as a result of such expiration or
termination (or alternatively, Licensee shall be directly liable to Customers
for any such refunds owed by Sublicensees); (e) Licensee shall have no right to
relocate Sublicensee’s business to any other of Licensor’s facilities; and (f)
Licensor shall have the right to solicit third parties to provide services
identical or substantially similar to the Services at any or all of the
Facilities at which a License has expired or terminated. For the avoidance of
doubt, the termination or expiration of this Agreement shall constitute the
termination or expiration, as applicable, of all Licenses. Notwithstanding the
foregoing or anything to the contrary in this Agreement, upon the termination of
a License for Default, Licensee shall, at Licensor’s option, restore the
applicable Service Area to its original state as of the applicable Grant Date.

 

11.2.2. Preservation of Remedies. Termination of this Agreement or of any
License granted hereunder shall not prejudice any other remedy to which a Party
may be entitled either at law, in equity or under this Agreement. Without
limiting the foregoing, in the event Licensee fails to comply with section
11.2.1 following the termination or expiration of a License, Licensor may, at
any time thereafter, with or without notice or demand and without limiting
Licensor in the exercise of any other right or in the pursuit of any other
remedy that Licensor may have by reason of such failure (a) require Licensee to
terminate Sublicensee’s right to possession of the applicable Service Area by
any lawful means (in which case Licensor shall be entitled to recover from
Licensee all damages incurred by Licensor by reason of such failure including,
but not limited to, the cost of recovering possession of the Service Area and
reasonable attorneys’ fees incurred in connection therewith) and (b) remove from
the applicable Facility, at Licensee’s sole expense, all of Sublicensee’s signs,
equipment, personal belongings, materials, merchandise, goods and products and
dispose of all such items as Licensor sees fit, in its sole discretion, and
without any liability to Licensee.

 

 24 

 

 

11.2.3. Holding Over. Licensee shall ensure that upon the expiration or earlier
termination of any LMA, Facility License Agreement or this Agreement, the
applicable Sublicensee(s) shall surrender the applicable Services Areas and
vacate the applicable Facilities as provided in this Agreement. If such
Sublicensee(s) do not immediately surrender and vacate any Facility for which
the License has expired or terminated as provided herein, then all of the terms
and conditions of this Agreement shall continue to apply, except that: (a)
Licensee shall automatically forfeit all rights to the applicable Facility
Equipment Deposit held by Licensor and (b) the Monthly License Payment payable
by Licensee with respect to such Facility shall be increased to the product of
two multiplied by the amount of the Monthly License Payment that would be
payable pursuant to the provisions of this Agreement if such License had not
expired or terminated, and Licensee shall be obligated to pay such increased
Monthly License Payment, and any late charges or interest thereon, and any other
payments owed to Licensor under such License, as applicable, as and when due,
during any such period of holdover. Such Monthly License Payments shall be
computed by Licensor and paid by Licensee throughout such holdover period until
the applicable Facility or Facilities have been surrendered and vacated by the
applicable Sublicensee(s). Licensor’s acceptance of such payments shall not in
any manner adversely affect its other rights and remedies and in no event shall
any holdover be deemed a permitted extension or renewal of the Master Term, and
nothing contained herein shall be construed to constitute Licensor’s consent to
any holdover or to give Licensee any right with respect thereto.

 

11.3 Termination of Facility License Agreement. Upon the expiration or
termination of any Facility License Agreement prior to the expiration or
termination of the Agreement and prior to the expiration or termination of the
applicable LMA: (a) Licensee will immediately pay all monies then due and owing
to Licensor under this Agreement relating to the Facility subject to the
Facility License Agreement if such expiration or termination results in there
being no Facility License Agreements in effect with respect to the applicable
Facility, and if the expiration or termination of a Facility License Agreement
results in there being no Facility License Agreements in effect under an LMA,
then such LMA shall automatically terminate, (b) the applicable Sublicensee will
have no right to operate at such Facility or access or use such Facility, and
(c) Licensee shall cause the applicable Sublicensee to surrender and vacate the
applicable Facility as provided in section 11.2.1.

 

12. Utilities.

 

12.1. Payment. Licensor shall be responsible for the incremental costs of
Sublicensee’s use of each of the Facilities’ existing gas, electric, sewer and
water utilities (and Licensor shall not provide, or be responsible for
Licensee’s or Sublicensee’s use of, any other utilities or services, such as
janitorial services, Internet, phone or cable service). Notwithstanding the
foregoing, if Licensor determines that Sublicensee’s use of any utility at a
Facility is materially out of the ordinary or excessive, then Licensee shall be
obligated to reimburse Licensor for the monthly costs of such utility usage to
the extent such monthly costs exceed the 12-month trailing average of the cost
of such utility paid by Licensor with respect to that Facility immediately prior
to the applicable License’s Commencement Date (such costs, “Excess Utility
Expenses”). By way of example only and solely for the avoidance of doubt, if
Licensor’s 12-month trailing average of the cost of electricity usage for a
Facility is $1,000, and if such costs increases to $1,500 per month during the
applicable License Term due to Sublicensee’s use of electricity, Licensee shall
pay $500 per month to Licensor as Excess Utility Expenses. Licensee shall pay
any Excess Utility Expenses within 30 days after receipt of an invoice therefor,
without any deductions, set-offs or counterclaims, and failure to timely pay the
Excess Utility Expenses shall carry the same consequences as Licensee’s failure
to pay the Monthly License Payment. For the avoidance of doubt, nothing in this
Agreement obligates Licensor to provide Licensee or any Sublicensee with access
to Internet service or to pay for the installation of any mechanical or other
systems required by Licensee or a Sublicensee (except as may be mutually agreed
in a Construction Memorandum), which costs (if any) shall be the sole
responsibility of Licensee or Sublicensee, as applicable, and subject to
Licensor’s prior approval. Licensee agrees to comply with energy conservation
programs implemented by Licensor.

 

 25 

 

 

12.2. Liability. Notwithstanding anything to the contrary herein, Licensor shall
not be liable for any injury, damage or loss to property caused by or resulting
from any variation, interruption, or failure of any utility services due to any
cause whatsoever, or from failure to make any repairs or perform any maintenance
at a Facility. No temporary interruption or failure of such services incident to
maintenance or to the making of repairs, alterations, improvements,
installations or modifications (including, without limitation, the remodeling or
renovation of the Facility) or due to terrorism, fire, act of God, governmental
act or failure to act, riot, picket, strike, labor dispute, breakdown, accident
or any other cause beyond Licensor’s control (whether similar or dissimilar to
the foregoing events) shall relieve Licensee or any Sublicensee from any of
their obligations hereunder (except as set forth in section 12.3 below) or
subject Licensor to any liability hereunder, and in no event shall Licensor be
liable to Licensee or any Sublicensee for any injury, damage or loss to a
Service Area or to any property therein or thereon occasioned by bursting,
rupture, leakage or overflow of any plumbing or other pipes (including, without
limitation, water, steam or refrigerant lines), sprinklers, tanks, drains, HVAC
failure, drinking fountains or wash stands, or other similar cause in, above,
upon or about a Service Area or a Facility.

 

12.3. Interruptions. There shall be no abatement of Monthly License Payments for
the inadequacy, stoppage, interruption or discontinuance of any utility or
service at any Facility due to fire, act of God, governmental act or failure to
act, riot, picket, strike, labor dispute, breakdown, accident, repair or any
other cause beyond (or within) Licensor’s control (whether similar or dissimilar
to the foregoing events), and Licensor shall not be liable in any respect
whatsoever for the same; provided, however, that if any such inadequacy,
stoppage, interruption or discontinuance requires a Sublicensee to close a
Service Area to the general public for a period of ten or more consecutive days,
then Licensee shall be entitled to a prorated abatement of the Monthly License
Payments due under the applicable License until service has been restored.

 

13. Signs, Advertising, and Storage. Neither Licensee nor any Sublicensee shall
place any signage upon the exterior of a Facility or any signs or banners in,
upon or about a Service Area without the express prior written consent of
Licensor. Subject to the prior approval of Licensor, Licensee may permit a
Sublicensee to (a) place a sign in, upon or about the outside of each Service
Area (but within the applicable Facility) and (b) place in the interior of each
Facility a two-sided decal or two-sided sign upon or near a window at the
entrance to the Facility, provided that Licensee agrees to remove or relocate
the same promptly if any request to do so is received from the Facility Owner or
governing municipality (as depicted in exhibit G or as otherwise approved in
writing by Licensor, the “Permitted Signage”). All Permitted Signage and any
other promotional materials used by Sublicensee shall contain the following
verbiage: “[insert appropriate trade name of Sublicensee (or Licensee, if
applicable)] is independently owned and operated and is not an affiliate of LA
Fitness”; provided, however, that as long as Sublicensee includes at least one
sign in a Service Area that conspicuously displays the foregoing disclosure, no
other signage in the corresponding Facility is required to bear such disclosure
(for the avoidance of doubt, however, all promotional materials that refer to a
Facility (e.g., by name or address) or that bear any of Licensor’s state,
provincial or federal trademarks, registered trademarks, common law marks,
service marks, trade names (e.g., “LA Fitness”), copyrights, logos, images,
likenesses, patents or other intellectual property (such trademarks, etc.,
“Marks”) shall contain the foregoing disclosure, as well as a statement that
“Any representations made herein are made solely by [insert appropriate trade
name of Sublicensee (or Licensee, if applicable)]”). Each Facility License
Agreement shall specify all of the trade names used by the applicable
Sublicensee. For the avoidance of doubt, Licensee shall obtain Licensor’s prior
written approval (not to be unreasonably withheld, conditioned or delayed) of
any signage not depicted in exhibit G. Unless otherwise expressly permitted
herein or approved in writing by Licensor, neither Licensee nor Sublicensee
shall store or display any signs or merchandise or equipment outside of a
Service Area. Licensee covenants that all signage used in a Facility, and any
other promotional materials used by Licensee or the Sublicensees that refer to a
Facility or that bear Licensor’s Marks, shall comply with all applicable laws.
Any review or approval of any signage or other promotional materials by Licensor
does not relieve Licensee of the foregoing obligation. Upon the termination or
expiration of a License, Licensee shall ensure that all of Licensee’s and
Sublicensees’ signage at the corresponding Facility shall be removed as provided
in this Agreement, and Licensee shall ensure that any damage to the applicable
Facility resulting from such removal is promptly repaired at no cost to
Licensor. Licensor may also require Licensee and Sublicensees to move any
Permitted Signage from time to time. Schedule 13 sets forth all of the trade
names in use by or on behalf of Licensee. Licensee represents and warrants that
Licensee and the applicable Sublicensee(s) have the right to use, display and
promote the trade name(s) set forth in schedule 13 and that such use, display
and promotion does not and will not infringe or misappropriate any copyright,
trademark, patent, trade secret, or other intellectual property right of any
third party, and Licensee agrees to indemnify Licensor pursuant to section 9.1
for any Losses Licensor suffers as a result of any claim infringement or
misappropriation.

 

 26 

 

 

14. Hazardous Materials.

 

14.1. Hazardous Materials Prohibited. Licensee shall not, and shall not permit
any Sublicensee to, use or introduce in or about any Facility any Hazardous
Material in violation of any Environmental Law. For the purposes hereof (a)
“Hazardous Material” means any substance that is (i) defined as a hazardous
substance, hazardous material, hazardous waste, biohazardous materials,
pollutant, toxic substance, pesticide, contaminant or words of similar import
under any Environmental Law, (ii) a petroleum product, byproduct or other
hydrocarbon substance, including, without limitation, crude oil or any fraction
thereof, (iii) hazardous, toxic, corrosive, flammable, explosive, infectious,
radioactive, carcinogenic or a reproductive toxicant, or otherwise a threat to
human health, including, without limitation, infectious or medical wastes,
asbestos or asbestos containing materials, polychlorinated biphenyls, and lead
or lead containing materials; or (iv) regulated pursuant to any Environmental
Law; and (b) “Environmental Law” means any all applicable laws that purport to
regulate the generation, processing, production, storage, treatment, disposal,
transport or release of Hazardous Materials to the environment, or impose
requirements, conditions or restrictions relating to environmental protection,
management, planning, reporting or notice or public or employee health and
safety.

 

14.2. Disposal of Medical Waste. To the extent Licensee or any Sublicensee
generates any medical waste (including, without limitation, any “red bag” waste,
needles, gloves, gauze, gowns and other disposables, “Medical Waste”) (a) the
collection of such Medical Waste and the storage, clean up, disposal and
transport out of the applicable Facility of such Medical Waste shall occur at
Licensee’s sole cost and expense and in full compliance with all applicable
local, state, provincial and federal laws (including, without limitation, all
applicable ordinances, regulations, guidance and recommendations promulgated or
set forth by any regulatory or advisory body, including, without limitation, by
the federal Occupational Safety and Health Administration or any similar
federal, provincial, state or local body), (b) the collection of Medical Waste
shall occur within the Services Area only and may not be stored at or
transported through the applicable Facility except strictly as necessary to
dispose of such Medical Waste and subject to the preceding clause (a), and (c)
Medical Waste may in no event be added to or combined with any of Licensor’s
trash or trash bins, dumpsters or like receptacles.

 

 27 

 

 

15. Non-Disclosure.

 

15.1. Certain Definitions. For the purposes of this Agreement, the following
terms have the meanings ascribed to them:

 

15.1.1. “Confidential Information” means any information, whether provided
before or after the Effective Date, that is marked by or on behalf of a
Disclosing Party as confidential, non-public or proprietary or that should
reasonably be understood by the Receiving Party to be confidential, non-public
or proprietary, including, without limitation, information relating to a
Disclosing Party’s actual or potential customers; workout techniques and
programs; class designs; operational processes; marketing strategies and plans;
trade secrets; pricing; information systems; budgets; revenues and expenses;
financial forecasts; profit margins; forms, procedures, memos, manuals, and
training materials; relationships with suppliers, vendors, agents or other
licensees; and other facility leases or license terms; as well as any notes,
compilations, summaries or other materials prepared by or for the Receiving
Party that contain, are based on, or otherwise are derived from, in whole or in
part, any of the foregoing; provided, however, that Confidential Information
does not include information that (a) at the time of disclosure is, or
thereafter becomes, generally available to the public other than as a result of
any material breach of this Agreement by the Receiving Party or any of its
Representatives, (b) at the time of disclosure is, or thereafter becomes,
available to or known by the Receiving Party or its Representatives from a
third-party source (provided that, to the Receiving Party’s knowledge, such
third party is not and was not prohibited from disclosing such Confidential
Information to the Receiving Party), (c) was known by or in the possession of
the Receiving Party or its Representatives prior to being disclosed by or on
behalf of the Disclosing Party, or (d) was or is independently developed by the
Receiving Party or its Representatives without reference to or use of any of the
Disclosing Party’s Confidential Information.

 

15.1.2. “Disclosing Party” means a Party whose Confidential Information has been
received by, disclosed to or otherwise obtained by, directly or indirectly, the
other Party.

 

15.1.3. “Receiving Party” means a Party that has received, been given access to
or otherwise obtained, directly or indirectly, any Confidential Information of
the other Party

 

15.1.4. “Representatives” means a Receiving Party’s employees, officers,
directors, attorneys, accountants and advisors (but excluding any of the same
that are competitors of the Disclosing Party).

 

 28 

 

 

15.2. No Disclosure or Use of Confidential Information, Except as Permitted.
Each Party agrees (a) not to disclose or otherwise provide, directly or
indirectly, the terms of this Agreement or any Confidential Information of a
Disclosing Party to any person, firm, corporation, or other entity, including
the general public, directly or indirectly, without the prior written consent of
the Disclosing Party (except that a Receiving Party may disclose such
information to its Representatives, provided that such Representatives (i) need
to review such information to assist the Receiving Party, or act on its behalf,
in performing hereunder, (ii) are informed by the Receiving Party of the
confidential nature of such information, and (iii) are subject to
confidentiality duties or obligations with respect to such information that are
no less restrictive than those set forth herein; (b) not to use the Confidential
Information of a Disclosing Party in connection with any work performed for the
benefit of the Receiving Party or any of the Receiving Party’s Representatives
or for the benefit of any competitor of the Disclosing Party without the prior
written consent of the Disclosing Party; (c) not to copy or reproduce, in any
manner, any Confidential Information of a Disclosing Party (except to the extent
included in automatically generated computer back-up or archival copies
generated in the ordinary course of the Receiving Party’s business or as
required to comply with applicable law or otherwise with the prior written
consent of the Disclosing Party); and (d) to take all reasonable, necessary and
appropriate actions to safeguard Confidential Information of a Disclosing Party
that at it receives from unauthorized disclosure or use, which actions will not
be any less protective than the precautions taken with respect to a Receiving
Party’s own Confidential information.

 

15.3. Ownership. Each Party’s Confidential Information shall remain the property
of that Party. The Receiving Party will not have any license in or rights to any
patents, trade secrets, trademarks, copyrights, intellectual property,
proprietary rights or other Confidential Information of the Disclosing Party by
virtue of this Agreement or the disclosure of such Confidential Information.

 

15.4. Return or Destruction. Upon the request of the Disclosing Party, the
Receiving Party will, at its option, promptly either (a) return to the
Disclosing Party all materials provided by the Disclosing Party containing
Confidential Information, including any copies, compilations, and extracts
thereof, without retaining any copies thereof or (b) certify in writing that it
has destroyed the same. The obligations in this section 15.4 do not extend to
any automatically generated back-up or archival copies created in the ordinary
course of the Receiving Party’s business, provided that any Confidential
Information contained therein shall remain subject to the non-disclosure
obligations set forth herein.

 

15.5. Remedies. Each Party acknowledges that the sharing of Confidential
Information of a Disclosing Party in breach of this Agreement, whether directly
or indirectly, could have a material detrimental effect on the future
profitability of the Disclosing Party and that determining the resulting damages
to the Disclosing Party would be impracticable or extremely difficult to
ascertain; therefore, the Parties agree that if a Receiving Party violates the
terms of this section 15, the Disclosing Party may seek injunctive relief in
addition to any other remedy to which it is entitled.

 

15.6. No Public Announcements. In no event may Licensee, without the prior
written approval of Licensor (a) publicize or comment on, in any medium that now
exists or will exist in the future (including, without limitation, any news
media or social media) the facts and circumstances of Licensee’s experience as a
licensee of Licensor or (b) make any public announcements or issue any press
releases concerning this Agreement or the transactions contemplated hereby.

 

15.7. Survival. This section 15 shall survive the expiration or termination of
this Agreement for a period of two years

 

 29 

 

 

16. Miscellaneous.

 

16.1. Disputes. In the event of any dispute, claim, question, or disagreement
arising from or relating to this Agreement, the Parties shall consult with each
other in good faith and, recognizing their mutual interests, attempt to reach a
just and equitable solution satisfactory to both parties. If they do not reach
such solution within a period of 30 days, then, upon notice by either Party to
the other, all disputes, claims and other matters in controversy arising out of
or relating to this Agreement , or the performance or breach hereof, shall be
submitted to final binding arbitration in accordance with the provisions and
procedures of this section 16.1. The arbitration provided for in this section
16.1 shall take place in Orange County, California, in accordance with the
provisions of the title 9, sections 1280 et seq. of the California Code of Civil
Procedure, except as provided to the contrary hereunder. The arbitration shall
be held before and decided by a single neutral arbitrator. The single neutral
arbitrator shall be selected from a list of retired judges of the Superior Court
of the State of California for the County of Orange by a process mutually agreed
upon by Licensor and Licensee. If no such agreement can be reached as to the
process for selecting the arbitrator or if the agreed method fails, the
arbitrator shall be appointed in accordance with the provisions of California
Code of Civil Procedure §1281.6. Licensor and Licensee shall mutually agree upon
the date and location of the arbitration, subject to the availability of the
arbitrator. If no agreement can be reached as to the date and location of the
arbitration, the arbitrator shall appoint a time and place in accordance with
the provisions of California Code of Civil Procedure §1282.2(a)(1), except that
the arbitrator shall give not less than 30 days’ notice of the hearing unless
the Parties mutually agree to shorten the time for notice. Licensor and Licensee
shall be entitled to undertake discovery in the arbitration in accordance with
the provisions of subsections (a) through (d) of California Code of Civil
Procedure §1283.05. In conjunction with these procedures, the Parties shall be
entitled to request and obtain production of documents in discovery in the
arbitration in accordance with the same rights, remedies and procedures, and
shall be subject to all of the same duties, liabilities and obligations as if
the subject matter of the arbitration were pending in a civil action before a
Superior Court of the State of California. The Parties hereby agree that any
discovery taken hereunder shall be permitted without first securing leave of the
arbitrator and shall be kept to a reasonable minimum. The decision of the
arbitrator may be confirmed pursuant to the provisions of California Code of
Civil Procedure §1285. The details or existence of any disputes, claims and
other matters in arbitration proceedings themselves and any discovery taken in
connection with the arbitration, shall be kept strictly confidential and shall
not be disclosed or discussed with any third party, except as may be required by
law. The cost of such arbitration, the cost of enforcing the arbitration award
in court and the cost of seeking a court order to compel arbitration, including
reasonable attorneys’ fees, shall be borne by the losing Party or in such
proportions as the arbitrator shall decide. All reasonable costs, including
reasonable attorneys’ fees, incurred in enforcing an arbitration award in court
shall be borne by the losing Party in such proceedings. Anything to the contrary
in this Agreement notwithstanding, Licensor shall have the right and option to
maintain a summary action for eviction, such as an unlawful detainer action, in
a court of competent jurisdiction. Furthermore, anything to the contrary in this
Agreement notwithstanding, Licensor shall have the right and option to maintain
action for injunctive and other equitable relief against Licensee in a court of
competent jurisdiction.

 

16.2. Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of California.

 

16.3. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall whenever possible be cumulative with all other remedies.

 

16.4. Entire Agreement. This Agreement, including all schedules, exhibits and
attachments attached hereto, constitutes the final, complete, and exclusive
statement of the terms of the agreement between the Parties pertaining to the
subject matter of this Agreement and supersedes all prior and contemporaneous
understandings or agreements of the Parties (including any prior confidentiality
agreement between the parties). No Party has been induced to enter into this
Agreement by, nor is any Party relying upon, any representation or warranty
outside those expressly set forth in this Agreement.

 

 30 

 

 

16.5. Severability. If a court or an arbitrator of competent jurisdiction holds
any provision of this Agreement to be illegal, unenforceable, or invalid in
whole or in part for any reason, the validity and enforceability of the
remaining provisions, or portions of them, will not be affected.

 

16.6. Trademarks, Service Marks and Patents; Marketing. Licensee acknowledges
the validity of all Marks owned by Licensor, and neither Licensee nor any
Sublicensee shall use any of said Marks without the prior written approval of
Licensor, as set forth below. If Licensor grants its written approval to
Licensee to use any of its Marks in connection with this Agreement, Licensee and
the applicable Sublicensee shall use such Marks only in the exact form, style,
and type then prescribed by Licensor, only for the purposes expressly outlined
in this Agreement or the written approval granting use of such Marks, and
subject to any additional usage guidelines provided by Licensor. Any request by
Licensee or a Sublicensee to use any of Licensor’s Marks shall be directed to
Chad Abramo, Executive Vice President of Ancillary Services, at
chada@fitnessintl.com, or as otherwise directed by Licensor. Without limiting
the foregoing, Licensee and Sublicensees will be solely responsible for any
marketing of the Services (including, without limitation, the preparation of all
marketing materials and the costs thereof). All marketing created or used by or
on behalf of Licensee or a Sublicensee that includes Licensor’s Marks shall be
subject to the prior written approval of Licensor, which may be withheld in
Licensor’s sole and absolute discretion; provided, however, that: (a) Licensee
may, without Licensor’s prior approval, list solely a Facility’s name, postal
address, phone, or website address in Licensee’s online and printed directories
(but Licensee shall cease using such information upon termination of the
applicable License or upon Licensor’s request); and (b) Licensee may use
Licensor’s Marks to market Licensee’s business (including by way of
announcements of pending openings) to its investor community, local businesses
and households, subject to Licensor’s prior approval, not to be unreasonably
withheld, conditioned or delayed.

 

16.7. Assignment. This Agreement and each License granted hereunder is personal
to Licensee. Neither this Agreement nor any License nor any of Licensee’s rights
hereunder or thereunder may be assigned or otherwise transferred, in whole or in
part, in any manner whatsoever (including, without limitation, by way of
sublicense or franchise) by Licensee unless first approved in writing by
Licensor (with such approval not to be unreasonably withheld). Licensee will not
have the right to authorize or permit any person other than Sublicensees
approved by Licensor in accordance with this Agreement to occupy or provide
Services within any Facility. Any purported assignment or transfer in violation
of this section 16.7 shall be void and of no effect. For the avoidance of doubt,
Licensor shall have the absolute, unrestricted right, exercisable at any time,
to transfer and assign all or any part of its rights and obligations under this
Agreement to any person or legal entity without Licensee’s consent by providing
30 days’ written notice thereof to Licensee.

 

16.8. Binding Effect. Subject to the provisions of this Agreement restricting
assignment, this Agreement shall bind the Parties, their personal
representatives, successors, Sublicensees and assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or entity any rights, benefits or remedies of any nature whatsoever under
or by reason of this Agreement.

 

 31 

 

 

16.9. Notices. All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing (which shall include
notice by electronic mail or facsimile transmission) and shall be deemed to have
been duly made and received when personally served; or, if sent by first class
mail, registered or certified, postage prepaid, on the second day after mailing;
or, if sent by Federal Express or similar overnight courier service, expenses
prepaid, when delivered; or, if sent by electronic mail, graphic scanning or
other facsimile communications equipment, when delivered by such equipment. Any
such notices, requests, demands or other communications must be properly
addressed as follows (provided that either Party may change their address for
purposes hereof by giving notice to the other Party in the manner set forth
below):

 

Licensor: Licensee:

LAF Canada Company

3161 Michelson Drive, Suite 600

Irvine, California 92612

Attention: General Counsel

Facsimile number: (866) 430-1079

 

With a copy sent to the attention of:

Licensing Department, at the same address.

Novo Healthnet Limited, Inc.

119 Westcreek Dr., Suite 1

Woodbridge, Ontario, L4L9M6

 

Sublicensee (if applicable):

See applicable Facility License Agreement

 

16.10. Standard for Consent. Except as otherwise provided herein, Licensor shall
not be obligated to exercise any standard of reasonableness in determining
whether to grant any consent or approval allowed or permitted in this Agreement.

 

16.11. Relationship of the Parties; Third Party Beneficiaries. Licensee and
Sublicensees are independent contractors and are solely responsible for all
aspects of the provision of Services within the Service Areas, subject only to
the express conditions and covenants established by this Agreement. The Parties
agree that this Agreement is not intended to create and shall not be considered
as creating any partnership, joint venture, employment, agency or any fiduciary
or other relationship between Licensor, on the one hand, and any Licensee Party
on the other hand, aside from a licensor-licensee relationship solely between
Licensor and Licensee. Neither Party shall engage in any behavior which could
reasonably cause any person or entity, either directly or indirectly, to
reasonably believe that any Licensee Party is an employee of Licensor. Licensor
and Licensee agree and accept that the terms of this Agreement do not constitute
an employment agreement between Licensor and any Licensee Party. Neither
Licensee nor Sublicensees will have any right or power to, or will, bind or
obligate Licensor in any way or manner, nor represent that they have any right
to do so. The sole relationship between Licensee and Licensor is a commercial,
arms’ length business relationship and, except as provided in this section
16.11, there are no third party beneficiaries to this Agreement; however,
Licensor will be deemed to be a third party beneficiary to all agreements
between Licensee and any Sublicensee pertaining to a Facility. Licensee’s and
Sublicensees’ businesses are, and will be kept, totally separate and apart from
any that may be operated by Licensor. Licensee acknowledges and agrees that any
Sublicensee providing Services in a Service Area will enter into a franchise
relationship with Licensee and not Licensor, and has no other relationship with
Licensor other than that of independent contractor.

 

16.12. Attorneys’ Fees. If either Party brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing Party in any such action,
arbitration, trial or appeal thereon shall be entitled to reasonable attorneys’
fees to be paid by the losing Party as fixed by the arbitrator or court in the
same or a separate suit, and whether or not such action or suit is pursued to
decision or judgment.

 

16.13. Consequential Damages. Notwithstanding anything to the contrary herein,
Licensor shall not be liable to Licensee for consequential damages, special
damages or lost profits.

 

 32 

 

 

16.14. No Warranty or Waiver. Except as otherwise set forth herein, neither
Party makes any warranties or guarantees upon which the other party, or any
Sublicensee, may rely by providing any waiver, approval, consent, acceptance or
suggestion to the other party, or any Sublicensee, in connection with this
Agreement, and assumes no liability or obligation to the other party therefor,
or by reason of any neglect, delay, or denial of any request therefor. Except as
otherwise set forth herein, neither party will, by virtue of any advice provided
to the other party, assume responsibility or liability to the other party or to
any third parties (including, but not limited to, Sublicensees) to which the
providing party would not otherwise be subject. No waiver by Licensor of any
provision of this Agreement shall be deemed a waiver of any other provision
hereof or of any subsequent breach by Licensee, or any Sublicensee, of the same
or any other provisions. Licensor’s consent to, or approval of, any act shall
not be deemed to render unnecessary the obtaining of Licensor’s consent to or
approval of any subsequent act by Licensee, or any Sublicensee. The acceptance
of any payment hereunder by Licensor shall not be a waiver of any preceding
breach by Licensee of any provision hereof, other than the failure of Licensee
to pay the particular payment so accepted, regardless of Licensor’s knowledge of
such preceding breach at the time of acceptance of such payment.

 

16.15. Authority. If Licensee is a corporation, limited liability company,
trust, or general or limited partnership, Licensee, and each individual
executing this Agreement on behalf of such entity, represent and warrant that
such individual is duly authorized to execute and deliver this Agreement on
behalf of said entity and that no additional signatures or consent are required
for this Agreement to be the binding legal obligation of such entity.

 

16.16. Construction. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The word “or” is used in the inclusive sense of “and/or.” Reference
to any agreement, document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof. References to documents, instruments or agreements shall
be deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto. References to any law means any domestic or foreign federal, state,
provincial, territorial or local law (statutory, common or otherwise), statute,
constitution, treaty, convention, ordinance, code, rule, regulation,
administrative interpretation or other similar requirement enacted, adopted,
promulgated or applied by a governmental authority or any decision, injunction,
judgment, order, writ, decree, ruling, subpoena, or verdict entered, issued,
made, or rendered by any court, administrative agency, other governmental
authority or arbitrator as the same has been amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time. The
words “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular section
or other provision hereof. A “business” day shall mean any day other than a
Saturday, Sunday or United States federal holiday. As used in this Agreement,
the masculine, feminine or neuter gender, and the singular or plural, shall be
deemed to include the others whenever and wherever the context so requires. Any
article, section, paragraph or subsection headings used herein are inserted for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The Parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

16.17. Survival. Sections 5.8 (“No Disparagement”), 7.3 (“Non-Solicitation”), 9
(“Indemnification; Damages”) and 15 (“Non-Disclosure”), and any other provisions
of this Agreement that may reasonably be interpreted or construed as surviving
the expiration or termination of this Agreement or the Licenses granted
hereunder, shall survive such expiration or termination indefinitely or as
otherwise expressly provided.

 

 33 

 

 

16.18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The Parties agree that a .pdf copy or
facsimile copy of this Agreement bearing authorized signatures may be treated as
an original.

 

16.19 Agreements with Third Parties. Licensee acknowledges that, over time,
Licensor has entered, and will continue to enter, into agreements with other
third parties and service providers for the right to operate service or retail
outlets in Facilities. These agreements may contain provisions, conditions and
obligations that differ from those contained in this Agreement. The existence of
different forms of agreement and the fact that Licensor and other entities may
have different rights and obligations does not affect the duties of the parties
to this Agreement to comply with the terms of this Agreement.

 

16.20 Priority of Documents. Any conflict, ambiguity or inconsistency between
the terms and conditions in the documents making up this Agreement shall be
resolved in accordance with the following decreasing order of priority: (1) this
Agreement, (2) the applicable LMA, (3) the applicable Facility License
Agreement, and (4) any other referenced or incorporated documents.

 

16.21 Exercise of Discretion. Whenever Licensor has reserved in this Agreement a
right and/or the discretion to take or withhold an action, or to grant or
decline to grant Licensee a right to take or withhold an action, except as
otherwise expressly and specifically provided in this Agreement, Licensor may
make such decision or exercise such right and/or discretion on the basis of its
judgment of what is in its best interests. Licensor’s judgment of what is in its
best interests, at the time its decision is made or its right or discretion is
exercised, can be made without regard to whether: (1) other reasonable
alternative decisions or actions, or even arguably preferable alternative
decisions or actions, could have been made by Licensor; (2) Licensor’s decision
or the action taken promotes its financial or other individual interest; (3)
Licensor’s decision or the action taken applies differently to Licensee and one
or more other Sublicensees, or differently among Sublicensees; or (4) Licensor’s
decision or the action taken is adverse to Licensee’s interests. Licensor will
have no liability to Licensee for any such decision or action. Licensor and
Licensee intend that the exercise of Licensor’s right or discretion will not be
subject to limitation or review. If applicable law implies a covenant of good
faith and fair dealing in this Agreement, Licensor and Licensee agree that such
covenant will not imply any rights or obligations that are inconsistent with a
fair construction of the terms of this Agreement and that this Agreement grants
Licensor the right to make decisions, take actions and/or refrain from taking
actions not inconsistent with Licensee’s rights and obligations under this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 34 

 

 

Each party is signing this agreement on the date stated in the introductory
clause.

 

LAF Canada Company   Novo Healthnet Limited, Inc.           Signature: /s/
Kathryn Polson   Signature: /s/ Robert Mattacchione Name: Kathryn Polson   Name:
Robert Mattacchione Title: Chief Financial Officer   Title: Chairman          
Signature: /s/ Todd von Sprecken       Name: Todd von Sprecken       Title:
Chief Development Officer      

 

[Signature Page to Master Facility License Agreement (Novo Healthnet Limited,
Inc.)]

 

   

 

 

Schedule 1.2

 

Facilities Subject to Initial Licenses

 

1. That certain Licensor facility no. [10117] located at [1380 Don Mills Road,
Toronto, ON M3B 2X2] known as “LA Fitness Don Mills” 1500 sf upstairs – Monthly
License Payment: $5,000.     2. That certain Licensor facility no. [10140]
located at [3055 Vega Blvd. Mississauga, ON L5L 5Y3] known as “LA Fitness
Mississauga – Vega Blvd.” 528 sf – Monthly License Payment: $4,100.     3. That
certain Licensor facility no. [10128] located at [33 William Kitchen Rd.
Building J Unit 5, Scarborough, ON M1P 5B7] known as “LA Fitness Scarborough –
William Kitchen Rd.” 800 sf – Monthly License Payment: $4,000     4. That
certain Licensor facility no. [10130] located at [3003 Danforth Ave. Unit 40-42,
Toronto, ON M4C 1M9] known as “LA Fitness Toronto – Danforth Ave.” – 600 sf
Monthly License Payment: $4,200.     5. That certain Licensor facility no.
[10142] located at [43 Junction Road, Toronto, ON M6N 1B5] known as “LA Fitness
Toronto – Keele St.” – 600 sf Monthly License Payment: $5,500.     6. That
certain Licensor facility no. [10118] located at [225 Fletcher’s Creek Blvd.
Brampton, ON L6X 0Y7] known as “LA Fitness – Brampton Northwest” 800 sf –
Monthly License Payment: $4,400     7. That certain Licensor facility no.
[10124] located at [1117 Maple Ave. Milton, ON L9T 0A5] known as “LA Fitness –
Milton” 850 sf – Monthly License Payment: $4,400     8. That certain Licensor
facility no. [10138] located at [350 Taunton Road East, Whitby, ON L1R 0H4]
known as “LA Fitness – Whitby” 490 sf – Monthly License Payment: $$3,200     9.
That certain Licensor facility no. [10120] located at [1970 Eglinton Ave. East,
Toronto, ON M1L 2M6] known as “LA Fitness – Scarboro” 780 sf – Monthly License
Payment: $4,800     10. That certain Licensor facility no. [10134] located at
[15650 Bayview Avenue, Aurora, ON L4G 6J1] known as “LA Fitness – Aurora” 500 sf
– Monthly License Payment: $3,400     11. That certain Licensor facility no.
[10111] located at [40 Annagem Blvd. Mississauga, ON L5T 2Y3] known as “LA
Fitness – Mississauga Annagem” 810 sf– Monthly License Payment: $5,000

 

   

 

 

12. That certain Licensor facility no. [10110] located at [264 Victoria Street
N, Kitchener, ON N2H 5C8] known as “LA Fitness – Kitchener” 1400 sf – Monthly
License Payment: $5,200     13. That certain Licensor facility no. [       ]
located at [       ] known as “LA Fitness – Niagara Falls” 800 sf – Monthly
License Payment: $4,200     14. That certain Licensor facility no. [10133]
located at [90 Pinebush Rd. Cambridge, ON N1R 8J8] known as “LA Fitness –
Cambridge” 800 sf – Monthly License Payment: $,5000.     15. That certain
Licensor facility no. [10137] located at [3100 Dixie Road, Unit 14A,
Mississauga, ON L4Y 2A6] known as “LA Fitness Mississauga – Dixie Rd.” 600 sf
Monthly License Payment: $3,900     16. That certain Licensor facility no.
[10129] located at [1326 Brant St., Burlington, ON L7P 1X8] known as “LA Fitness
Burlington – Brant St.” 600 sf – Monthly License Payment: $4,200     17. That
certain Licensor facility no. [10115] located at [2959 Bovaird Drive East,
Brampton, ON L6S 0C6] known as “LA Fitness – Brampton North” – 600 sf Monthly
License Payment: $4,200     18. That certain Licensor facility no. [10127]
located at [10167 186th St. NW, Edmonton, AB T5S 0G5] known as “LA Fitness –
Edmonton 186th St.” 750 sf – Monthly License Payment: $4,650

 

   

 

 

Schedule 6.1

 

Licenses and Permits

 

[Licensee: please insert]

 

   

 

 

Schedule 13

 

Trade Names

 

[Licensee: please insert]

 

   

 

 

[insert Facility name]

 

Exhibit A -1

 

Form of Location Memorandum Agreement

 

This Location Memorandum Agreement (“LMA”) is between LAF Canada Company
(“Licensor”) and Novo Healthnet Limited, Inc. (“Licensee”) and is effective as
of the last date set forth below.

 

Licensor and Licensee subject to that certain Master Facility License Agreement
dated as of [________] (as amended from time to time, the “MFLA”), which
contemplates that Licensor and Licensee may from time to time agree to license
additional Licensor facilities.

 

Licensor and Licensee therefore agree as follows:

 

(A) Licensor hereby grants to Licensee the right to license to a Sublicensee the
occupancy and use, within that certain Licensor facility no. [insert] located at
[insert address] known as “[insert]”), a Service Area as depicted on Attachment
A hereto. Hereafter, such facility will be deemed a Facility, and such license
will be deemed a License, in each case subject to the terms and conditions of
the MFLA.

 

(B) The Grant Date for such License shall be [__].     (C) The Commencement Date
for such License shall be [__].     (D) The approximate square footage of the
Service Area referenced in (A) shall be [insert] square feet.     (E) The
Monthly License Payment for such License shall be $[insert].     (F)
Sublicensee’s minimum hours of operation shall be: _____ days a week, _____
hours per day.

 

(G) For purposes of section 8 of the MFLA, the Facility Owner of this Facility
shall be named as an additional insured as follows: [insert].

 

(H) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the MFLA. This LMA may be executed in
counterparts and will be as fully binding as if signed in one entire document,
and counterparts delivered by facsimile transmission or by e-mail delivery of a
“.pdf” file may be used in lieu of the originals for any purpose.

 

The Parties hereby execute this LMA by their duly authorized representatives.

 



LAF Canada Company   Novo Healthnet Limited, Inc.           Signature:    
Signature:   Name:     Name   Title:     Title:   Date:     Date            
Signature:         Name         Title:         Date:        



 

   

 

 

[insert Facility name]

 

Exhibit A-2

 

Form of Facility License Agreement

 

   

 

 

Exhibit B

 

Services

 

Permitted Use   Detailed Description Out-patient physical and/or occupational
therapy   General orthopedic physical and/or occupational therapy including
rehabilitation of the hands or upper extremities and foot and ankle
rehabilitation: physical and/or occupational therapy for sports injuries, spine
rehabilitation, including, but not limited to, mobilization, stabilization and
back education, industrial rehabilitation medicine, work hardening or
conditioning of the injured worker, and other therapeutic interventions included
in the scope of practice of physical and/or occupational therapy, which are
rendered:

 

  (1) by a: (a) licensed physical therapist (“PT”), (b) physical therapy
assistant (“PTA”) (which individual shall be licensed, if required by applicable
law), (c) licensed occupational therapist (“OTR”), or (d) licensed occupational
therapist assistant (“COTA”); and         (2) with respect to ongoing treatment
(e.g. following an initial evaluation that determined the need for ongoing
treatment) is provided pursuant to a treatment plan developed by a PT or OTR,
which is consistent with the statutes and regulations governing the provision of
therapy services and the respective state practice acts for physical and
occupational therapy; and         (3) Where required by law, is pursuant to an
order, referral and/or certification by a physician or authorized non-physician
practitioner.

 

In addition:

 

  1. All Services rendered must be provided: (a) directly pursuant to a bona
fide prescription issued by a licensed physician or other licensed healthcare
provider (e.g., nurse practitioner); and/or (b) pursuant to a Customer’s medical
benefits under a provincial social healthcare program, a private insurance plan
and/or workers’ compensation insurance (collectively, “Insurance”).         2.
In no event shall Licensee, Sublicensee or Licensee’s or Sublicensee’s agents,
employees, representatives or contractors offer, advertise, sell, promote,
provide or otherwise engage in Personal Training, as such term is defined in the
Agreement, at the Facility.

 

   

 

 

Exhibit C

 

Form of Construction Memorandum

 

Subject to the terms and conditions of that certain Master Facility License
Agreement between LAF Canada Company (“Licensor”), and Novo Healthnet Limited,
Inc., a(n) [insert state of formation] corporation (“Licensee”) (such agreement,
as amended from time to time, the “MFLA”), Licensee shall construct the
following mutually agreed upon improvements to the Service Area within that
certain Licensor facility no. [insert] located at [insert address] known as
“[insert]”), (enclose construction drawings and plans and specifications and
attach additional pages if necessary):

 

● [TBD]

 

● [TBD]

 

● [TBD]

 

● [TBD]

 

Licensee’s detailed written estimate of the expected total costs of such
Improvements is (attach additional pages if necessary): [______]

 

Estimated Completion Date of the Improvements: [______]

 

All plans and specifications must be reviewed and approved by Licensor, whether
or not attached to this memorandum.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the MFLA. This memorandum may be executed by facsimile
transmission or by e-mail delivery of a “.pdf” file and the same may be used in
lieu of the original for any purpose.

 

Accepted and agreed on [______].

 



LAF Canada Company   Novo Healthnet Limited, Inc.           Signature:    
Signature:   Name     Name   Title:     Title:  



 

   

 

 

Exhibit D

 

PAD Agreement

 

Licensee (or other authorizing individual indicated below) authorizes the use of
electronic funds transfer for Licensor’s collection of the Monthly License
Payments due under that certain Master Facility License Agreement between LAF
Canada Company, an entity organized under the laws of Nova Scotia (“Licensor”),
and Novo Healthnet Limited, Inc., an Ontario corporation (“Licensee”) (such
agreement, the “MFLA”), as follows (capitalized terms used but not defined
herein have the meanings given to such terms in the MFLA).

 

(a) PAD Agreement. I, ____________, hereby authorize my bank to draw a debit in
paper, electronic or other form by the method indicated below (“PAD Payment”)
and post it to my account (“Account”) for purposes of satisfying the Monthly
License Payments due to LAF Canada Company pursuant to the MFLA.

 

Checking account #: ____________________________ (attach voided check)

Account route #: ____________________________

Bank name: ____________________________

Bank address: ____________________________

City/province/zip: ____________________________

 

OR

 

Credit card account #: ____________________________ exp. date __________

 

I further authorize my bank to honour and pay such debits, including Monthly
License Payments as identified above and any remaining balance due, if not paid
by the due date. This PAD Agreement and my authorization are provided for the
benefit of Licensor and my bank and are provided in consideration of my bank
agreeing to process debits against my Account in accordance with the Rules of
the Canadian Payments Association. I agree that any direction I may provide to
draw from the Account designated above in accordance with this PAD Agreement
shall be binding on me as if signed by me, and, in the case of paper debits, as
if they were cheques signed by me. I acknowledge that in order to revoke or
cancel this PAD Agreement, I must provide 10 days’ written notice of revocation
or cancellation of this PAD Agreement to Licensor. Such a revocation applies
only to the method of payment and I agree that revocation or cancellation of
this PAD Agreement does not terminate the MFLA unless I also provide written
notice of such termination in accordance with the terms of the MFLA. More
information on the right to cancel the PAD Agreement authorization may be
obtained from my bank or by visiting www.cdnpay.ca.

 

(b) Disputing a PAD Payment. I may dispute a PAD payment by providing a signed
declaration to my bank under the following conditions: (a) the PAD Payment was
not drawn in accordance with this PAD Agreement, (b) this PAD Agreement was
revoked or cancelled or (c) pre-notification of a change in payment amount was
not received by you when such notice was otherwise required. I acknowledge that
in order to obtain reimbursement form my bank for the amount of a disputed PAD
Payment, I must sign a declaration to the effect that (a), (b) or (c) above took
place and present it to my bank not later than 90 calendar days after the date
on which the disputed PAD Payment was posted to my Account. I acknowledge that,
after this 90-day period, I shall resolve any dispute regarding a PAD Payment
solely with Licensor, and that my bank shall have no liability to me respecting
any such disputed PAD Payment.

 

   

 

 

(c) Credit Card Payment Option Authorization. Now or in the future I may choose
to pay amounts described herein through my credit card account. If I choose to
do so, I hereby authorize Licensor to charge the credit card provided by me on
the dates and in the amounts authorized by the MFLA.

 

(d) Additional Terms. I have certain recourse rights if any debit does not
comply with my authorization in this PAD Agreement. For example, I have the
right to receive reimbursement for any debit that is not authorized or not
consistent with this PAD Agreement. To obtain more information on my recourse
rights, I may contact my bank or visit www.cdnpay.ca. In the event of any change
in the Account information I have provided with this PAD Agreement, I
acknowledge that this authorization shall continue with respect to any new
Account information I provide for PAD Payment purposes. Furthermore, I
understand and consent to the disclosure of any personal information that may be
contained in this PAD Agreement to the processing bank. I acknowledge and agree
that by signing this PAD Agreement I agree to all the terms and conditions of
this PAD Agreement, and I agree to comply with the Rules of the Canadian Payment
Association or any other rules and regulations which may affect the services
described herein, as may be introduced in the future or are currently in effect
and I agree to execute any further documentation which may be prescribed from
time to time by the Canadian Payment Association with respect to the services
described herein. Any inquiries regarding this PAD Agreement may be directed to
Licensor as provided in the MFLA.

 

I certify that all information provided by me with respect to the Account is
accurate and I agree to inform Licensor in writing of any change in the Account
information provided in this PAD Agreement at least 10 days prior to the next
due date of a PAD Payment. In the event of any such change, this PAD Agreement
shall continue in respect of any new Account to be used for PAD Payments. I
further acknowledge that by providing and delivering this authorization to
Licensor, it shall constitute delivery by me to my bank and I hereby authorize
such delivery by Licensor.

 

I acknowledge that my bank is not required to verify that the pre-authorized
debit has been issued in accordance with the particulars of this MFLA,
including, but not limited to, verifying the amount. Additionally, I consent to
the disclosure of any personal information contained in this MFLA to the extent
any such disclosure is directly related to and necessary for the proper
application of Rule H1.

 

I understand and acknowledge that a $10.00 (CAD) fee will be charged by Licensor
on any and all withdrawals returned unpaid by my bank. Finally, I waive any
requirement that Licensor provide me with any prior notice of the amount to be
withdrawn, which I acknowledge may change from month to month per the terms of
the MFLA.

 



Licensee:       Novo Healthnet Limited, Inc.         Signature:     Name    
Title:    



 

   

 

 

Exhibit E

 

License Rules And Regulations

 

1. Business Hours. Licensee must be open for business at each Service Area as
set forth in the Agreement or as otherwise agreed in writing from time to time.
    2. Business Address. The U.S. Postal Service and other carriers may not
deliver mail to Licensor facilities. Accordingly, Licensee may not use a
Facility address as a mailing address. For the sole purpose of providing a
billing address or a physical address to its Customers and payors, Licensee may
use the address of a Facility with a suite number of “[insert trade name]”;
however, Licensee understands and agrees that mail may not be delivered to a
Facility address and that Licensor will not be liable for any mail sent to
Licensee at such an address.     3. Dress Code. Licensee and its agents,
contractors, employees and representatives are required to dress in a
professional manner while operating Licensee’s business in a Facility. Any
clothing worn by the Licensee or its agents, contractors, employees or
representatives shall properly identify Licensee’s independent nature by
identifying the name of Licensee’s business. While working in a Facility,
Licensee’s agents, contractors, employees and representatives may not wear
apparel displaying a Licensor “logo” or trade name or any clothing that shall in
any way indicate or imply that Licensee or any of its agents, contractors,
employees or representatives are employees of Licensor. Street clothing,
including, but not limited to, blue jeans, sandals, hard sole shoes and shorts
(such restrictions being consistent with the general club dress code) are not
acceptable apparel while working in a Facility.     4. Cleanliness. Licensee is
required to maintain a clean, healthy and sanitary working environment at all
times. Licensee being cited or warned by county, state, provincial or city
health inspectors for maintaining unsatisfactory working conditions may become
grounds for termination of the Agreement.     5. Professional Conduct. Licensee
and its agents, contractors, employees and representatives shall maintain a high
professional standard of conduct at all times, including, without limitation,
with respect to language, conduct and appearance. Licensee shall at all times be
aware that each Licensor Facility is a sports club seeking to serve its Members
and their guests with the highest level of service. In addition to these License
Rules and Regulations, the Licensee Parties shall at all times abide by the
Facility Rules and Regulations attached hereto as Attachment A and incorporated
by reference herein and any other rules as posted at a Facility (the “Facility
Rules and Regulations”), which Licensor may revise without notice at any time.  
  6. Food and Drug Requirements. Licensee and its agents, contractors, employees
and representatives agree not to violate laws, rules, policies or codes enforced
or promulgated by the U.S Food and Drug Administration, Health Canada, the
Ontario Ministry of Health and Long-term Care, the College of Physiotherapists
of Ontario, or similar bodies (including, without limitation, by offering,
selling, prescribing or providing services or products or diagnosing conditions
in violation thereof) while conducting business in a Facility.     7.
Commissions. Under no circumstances is Licensee, its agents, contractors,
employees or representatives permitted to give money, commissions, or gratuities
to any Licensor employee, nor is Licensee, its employees, agents,
representatives or contractors permitted to solicit or accept money, commissions
or gratuities from any Licensor employee for any reason.     8. Phones and Sales
Desks. Licensee and its agents, contractors, employees and representatives are
not permitted to use Licensor phones, computers, printers or desks at any time.

 

   

 

 

9. Respect for Clients and Fellow Professionals. Licensee and its agents,
contractors, employees and representatives agree to act with integrity in their
relationships with colleagues, fellow licensees, club staff and other
professionals to enhance the contribution of all parties to the achievement of
optimum benefits for Licensee’s Customers and Licensor’s Members.     10.
Equipment Use. Licensee agrees that its agents, contractors, employees and
representatives will NOT use any workout equipment, wherever located in any
Facility, or other services offered at a Facility, at any time for their
personal use, unless such individuals are Members, as set forth in the
Agreement. If Licensee’s agents, contractors, employees or representatives are
Members, then such individuals may workout at a Facility at which they are a
Member pursuant to the terms of their respective membership agreements with
Licensor, provided such individuals do so during hours when they are not
working, or scheduled to work, in that Facility.     11. Personal Training;
Group Fitness. Except as may be expressly permitted in the Agreement, Licensee
and its agents, contractors, employees and representatives agree not to conduct
or advise Licensor Members or Licensee Customers, invitees or guests with
respect to Personal Training or Group Fitness, nor to coach or instruct any
Members or guests in connection with prescribed nutritional plans or programs.

 

   

 

 

Attachment A to Exhibit E

 

Facility Rules and Regulations

 

1. Each Licensee Customer must be personally accompanied or directly supervised
by an agent, employee or representative of Licensee at all times while such
Customer is using a Service Area.     2. Licensee Parties will refrain from
engaging in loud, foul or slanderous language or molesting, badgering or
harassing Members, Members’ guests, and Facility agents, contractors, employees
licensees and representatives. Threatening or violent conduct is prohibited.    
3. Licensee Parties shall not offer any Services to Licensor’s employees free of
charge or at discounted rates, unless approved in writing in advance by
Licensor’s Chief Financial Officer, General Counsel or Vice President of New
Business Development. Except as otherwise agreed in writing by the Parties,
Licensee Parties shall not attempt, in any way, to influence Licensor’s
employees to endorse or promote Licensee or any Services.     4. Except as
permitted in the Agreement, no Licensee Party may coach or train Members or
Members’ guests (as determined solely by Licensor). Licensee Parties may not
engage in any unsanctioned business or enterprise while at a Licensor facility.
    5. From time to time, Licensor may permit independent contractors to offer
products or services to Members (including to any Licensee Party who is a
Member). Licensor does not stand behind or in any way make any representations
or warranties concerning, or guarantee the quality or reliability of, these
products or services, including whether or not these independent contractors
will remain in business for any period of time.     6. Licensor is not liable to
Licensee Parties for any personal property that is lost, damaged or stolen while
on or around a Facility’s premises, including but not limited to, any vehicle or
its contents, or any property left in a locker.     7. Licensee Parties may not
bring illegal drugs or alcoholic beverages onto Licensor premises.     8. The
front desk telephone may only be used by Licensee Parties only in an emergency.
Cell phone usage and photography is prohibited in the locker rooms.     9. A
Licensee Party is liable to Licensor for any Facility damage caused by said
Party.     10. Customers shall be required to sign a waiver and release of
liability in a form approved by Licensor and as often as deemed necessary by
Licensor. Until notified by Licensor of a change in the form of waiver and
release of liability, Licensee shall require Customers to sign the form attached
hereto as Attachment B to exhibit C: Form of Waiver of Liability.     11.
Customers may be offered health and fitness memberships or sales presentations
by Licensor and may be invited to participate in a personal training or fitness
assessment by Licensor.     12. Customers are not permitted to use any
facilities or services, including, without limitation, lockers, group fitness
classes, exercise equipment, basketball courts, racquetball courts, lobby
chairs, Kids Klub, Kids Klub restroom, towels, etc., except as explicitly
provided in the Agreement.     13. Licensee Parties may not use Licensor’s towel
service.     14. Licensee Parties will abide by any additional Licensor rules
and regulations posted at a Facility.

 

   

 

 

Attachment B to Exhibit E

 

Form of Waiver of Liability

 

I understand and acknowledge that Novo Healthnet Limited, Inc. is licensing
facilities (“Facilities”) from LAF Canada Company to perform the evaluation and
treatment procedures that are deemed necessary by my therapist in the treatment
of my condition. In consideration of being permitted to make use of and/or have
access to the Facilities, I do hereby, on behalf of myself, on behalf of any
minor or other person for whom I have requested such evaluation and treatment
procedures (“Minor”), on behalf of my heirs, successors and assigns, and on
behalf of such Minor’s heirs, successors and assigns, release and forever
discharge LAF Canada Company, its affiliates, and their respective successors,
related entities, directors, officers, employees, and agents (collectively,
“Releasees”) from, and hereby waive and release, any and all claims, demands,
actions, and causes of action whatsoever arising out of or in any way related to
any loss, damage, or injury, including death, that may be sustained by me and/or
such Minor in, on, upon, in connection with or while making use of the
Facilities, regardless of whether any such loss, damage, or injury is caused by
the active or passive negligence of the Releasees or otherwise and regardless of
whether any such liability arises in tort, contract, strict liability or
otherwise, to the fullest extent allowed by law.

 

          Patient Signature   Witness   Date

 

FOR MINORS: As parent or legal guardian, I have read, understand, and agree with
all items stated above and hereby authorized Novo Healthnet Limited, Inc. to
administer physical therapy treatment as prescribed to ________________________
(Patient Name).

 

          Parent/Guardian Name   Parent/Guardian Signature   Date

 

   

 

 

Exhibit F

 

Contractor Insurance

 

Worker’s compensation insurance as required by applicable laws and employer’s
liability Insurance with limits of not less than Five Hundred Thousand Dollars
($500,000) and any insurance required by any employee benefit acts or other
statutes applicable where the work is to be performed as will protect the
insuring party’s general contractor and subcontractors from any and all
liability under the aforementioned acts.

 

Commercial general liability insurance (including contractor’s protective
liability) with a combined single limit (bodily injury and property damage) of
not less than One Million Dollars ($1,000,000) per occurrence and Two Million
Dollars ($2,000,000) in the aggregate. Such insurance shall provide for
explosion, collapse and underground coverage and contractual liability coverage
and shall insure the insuring party’s general contractor and/or subcontractors
against any and all claims for personal injury, including death resulting
therefrom and damage to the property of others and arising from its operations
under the contract, whether such operations are performed by the insuring
party’s general contractor, subcontractors or any of their subcontractors, or by
anyone directly or indirectly employed by any of them. Such insurance policy
shall include (a) a products/completed operations endorsement, and (b)
endorsements deleting the employee exclusion on personal injury and the liquor
liability exclusion.

 

Automobile liability insurance, including the ownership, maintenance and
operation of any automotive equipment, owned, hired and non-owned in an amount
not less than One Million Dollars ($1,000,000) combined single limit (bodily
injury and property damage) per occurrence and in the aggregate. Such insurance
shall insure the insuring party’s general contractor and/or subcontractors
against any and all claims for bodily injury, including death resulting
therefrom and damage to the property of others arising from its operations under
the contract, whether such operations are performed by the insuring party’s
general contractor, subcontractor or any of their subcontractors, or by anyone
directly employed by any of them.

 

Each applicable general contractor shall provide an “All Physical Loss”
builder’s risk insurance policy on the work to be performed with respect to any
Improvements. Licensee’s general contractor’s policy shall include as insureds
Licensor and the applicable Facility Owner. The amount of insurance to be
provided shall be one hundred percent (100%) replacement cost of the insuring
party’s construction cost amount.

 

   

 

 

Exhibit G

 

Permitted Signage

 

Must include the phrase: “[insert Licensee’s trade name] is independently owned
and operated and is not an affiliate of LA Fitness.”

 

Signage and decal must each be no bigger than 18” by 18” unless otherwise
approved by Licensor.

 

   

 

 